

116 S2843 IS: Violence Against Women Reauthorization Act of 2019
U.S. Senate
2019-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2843IN THE SENATE OF THE UNITED STATESNovember 13, 2019Mrs. Feinstein (for herself, Mr. Leahy, Ms. Klobuchar, Ms. Hirono, Ms. Harris, Mrs. Murray, Ms. Stabenow, Ms. Cantwell, Mrs. Shaheen, Mrs. Gillibrand, Ms. Baldwin, Ms. Warren, Ms. Duckworth, Ms. Hassan, Ms. Cortez Masto, Ms. Smith, Ms. Sinema, Ms. Rosen, Mr. Schumer, Mr. Brown, Mr. Udall, Mr. Wyden, Mr. Durbin, Mr. Reed, Mr. Carper, Mr. Menendez, Mr. Cardin, Mr. Sanders, Mr. Casey, Mr. Whitehouse, Mr. Tester, Mr. Warner, Mr. Merkley, Mr. Bennet, Mr. Manchin, Mr. Coons, Mr. Blumenthal, Mr. Schatz, Mr. Murphy, Mr. Heinrich, Mr. King, Mr. Kaine, Mr. Markey, Mr. Booker, Mr. Peters, Mr. Van Hollen, and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo reauthorize the Violence Against Women Act of 1994, and for other purposes. 
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Violence Against Women Reauthorization Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Universal definitions and grant conditions.Sec. 3. Agency and department coordination.Sec. 4. Effective date.Sec. 5. Availability of funds.TITLE I—Enhancing legal tools to combat domestic violence, dating violence, sexual assault, and
			 stalkingSec. 101. Stop grants.Sec. 102. Grants to improve the criminal justice response.Sec. 103. Legal assistance for victims.Sec. 104. Grants to support families in the justice system.Sec. 105. Outreach and services to underserved populations grants.Sec. 106. Criminal provisions.Sec. 107. Rape survivor child custody.Sec. 108. Enhancing culturally specific services for victims of domestic violence, dating violence,
			 sexual assault, and stalking.Sec. 109. Grants for lethality assessment programs.TITLE II—Improving Services for VictimsSec. 201. Sexual assault services program.Sec. 202. Rural domestic violence, dating violence, sexual assault, stalking, and child abuse
			 enforcement assistance program.Sec. 203. Training and services to end violence against people with disabilities.Sec. 204. Training and services to end abuse in later life.Sec. 205. Demonstration program on trauma-informed training for law enforcement.TITLE III—Services, Protection, and Justice for Young VictimsSec. 301. Rape prevention and education grant.Sec. 302. Creating hope through outreach, options, services, and education (CHOOSE) for children
			 and youth.Sec. 303. Grants to combat violent crimes on campuses.Sec. 304. Combat online predators.TITLE IV—Violence Reduction PracticesSec. 401. Study conducted by the Centers for Disease Control and Prevention.Sec. 402. Saving Money and Reducing Tragedies (SMART) through prevention grants.TITLE V—Strengthening the Health Care Systems ResponseSec. 501. Grants to strengthen the health care systems response to domestic violence, dating
			 violence, sexual assault, and stalking.TITLE VI—Safe Homes for VictimsSec. 601. Housing protections for victims of domestic violence, dating violence, sexual assault,
			 and stalking.Sec. 602. Ensuring compliance and implementation; prohibiting retaliation against victims.Sec. 603. Protecting the right to report crime from one’s home.Sec. 604. Transitional housing assistance grants for victims of domestic violence, dating violence,
			 sexual assault, or stalking.Sec. 605. Addressing the housing needs of victims of domestic violence, dating violence, sexual
			 assault, and stalking.Sec. 606. United States Housing Act of 1937 amendments.TITLE VII—Economic Security for VictimsSec. 701. Findings.Sec. 702. National Resource Center on workplace responses to assist victims of domestic and sexual
			 violence.Sec. 703. Entitlement to unemployment compensation for victims of sexual and other harassment and
			 survivors of domestic violence, sexual assault, or stalking.Sec. 704. Study and reports on barriers to survivors’ economic security access.Sec. 705. GAO study.Sec. 706. Education and information programs for survivors.Sec. 707. Severability.TITLE VIII—Homicide reduction initiativesSec. 801. Prohibiting persons convicted of misdemeanor crimes against dating partners and persons
			 subject to protection orders.Sec. 802. Prohibiting stalkers and individuals subject to court order from possessing a firearm.TITLE IX—Safety for Indian womenSec. 901. Findings and purpose.Sec. 902. Authorization for Tribal Access Program.Sec. 903. Tribal jurisdiction over covered crimes.Sec. 904. Reports.TITLE X—Office on Violence Against WomenSec. 1001. Establishment of Office on Violence Against Women.TITLE XI—Improving Conditions for Women in Federal CustodySec. 1101. Improving the treatment of primary caretaker parents and other individuals in Federal
			 prisons.Sec. 1102. Public health and safety of women.Sec. 1103. Research and report on women in Federal incarceration.Sec. 1104. Reentry planning and services for incarcerated women.TITLE XII—Law Enforcement Tools to Enhance Public SafetySec. 1201. Notification to law enforcement agencies of prohibited purchase or attempted purchase of
			 a firearm.Sec. 1202. Reporting of background check denials to State, local, and Tribal authorities.Sec. 1203. Special assistant United States attorneys and cross-deputized attorneys.TITLE XIII—Closing the Law Enforcement Consent LoopholeSec. 1301. Short title.Sec. 1302. Prohibition on engaging in sexual acts while acting under color of law.Sec. 1303. Incentives for States.Sec. 1304. Reports to Congress.Sec. 1305. Definition.TITLE XIV—Other MattersSec. 1401. National stalker and domestic violence reduction.Sec. 1402. Federal victim assistants reauthorization.Sec. 1403. Child abuse training programs for judicial personnel and practitioners reauthorization.Sec. 1404. Sex offender management.Sec. 1405. Court-appointed special advocate program.Sec. 1406. Rape kit backlog.Sec. 1407. Sexual assault forensic exam program grants.Sec. 1408. Review on link between substance use and victims of domestic violence dating violence,
			 sexual assault, or stalking.Sec. 1409. Interagency working group to study Federal efforts to collect data on sexual violence.TITLE XV—Cybercrime EnforcementSec. 1501. Local law enforcement grants for enforcement of cybercrimes.Sec. 1502. National Resource Center grant.Sec. 1503. National strategy, classification, and reporting on cybercrime.
 2.Universal definitions and grant conditionsSection 40002 of the Violence Against Women Act of 1994 (34 U.S.C. 12291) is amended— (1)in subsection (a)—
 (A)by striking In this title and inserting In this title, including for the purpose of grants authorized under this title; (B)by redesignating paragraphs (34) through (45) as paragraphs (42) through (53), respectively;
 (C)by redesignating paragraphs (18) through (33) as paragraphs (25) through (40), respectively; (D)by redesignating paragraph (16) as paragraph (23);
 (E)by redesignating paragraph (17) as paragraph (22) and moving it to appear before paragraph (23), as so redesignated;
 (F)by redesignating paragraphs (13) through (15) as paragraphs (19) through (21), respectively; (G)by striking paragraphs (8), (11), and (12);
 (H)by redesignating paragraphs (9) and (10) as paragraphs (10) and (11), respectively; (I)by redesignating paragraphs (6) and (7) as paragraphs (8) and (9), respectively;
 (J)by redesignating paragraph (2) as paragraph (7) and moving it to appear before paragraph (8), as so redesignated;
 (K)by striking paragraph (5); (L)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
 (M)by redesignating paragraph (1) as paragraph (2); (N)by inserting before paragraph (2), as so redesignated, the following:
					
 (1)Abuse in later lifeThe term abuse in later life— (A)means—
 (i)neglect, abandonment, economic abuse, or willful harm of an adult over the age of 50 by an individuals in an ongoing relationship of trust with the victim; or
 (ii)domestic violence, dating violence, sexual assault, or stalking of an adult over the age of 50 by any individual; and
 (B)does not include self-neglect.;  (O)by inserting after paragraph (2), as so redesignated, the following:
					
 (3)Alternative justice responseThe term alternative justice response means a process, whether court-ordered or community-based, that— (A)involves, on a voluntary basis, and to the extent possible, those who have committed a specific offense and those who have been harmed as a result of the offense;
 (B)has the goal of collectively seeking accountability from the accused, and developing a process whereby the accused will take responsibility for his or her actions, and a plan for providing relief to those harmed, through allocution, restitution, community service, or other processes upon which the victim, the accused, the community, and the court (if court-ordered) can agree;
 (C)is conducted in a framework that protects victim safety and supports victim autonomy; and (D)provides that information disclosed during such process may not be used for any other law enforcement purpose, including impeachment or prosecution, without the express permission of all participants.;
 (P)by inserting after paragraph (5), as so redesignated, the following:  (6)Court-based and court-related personnelThe terms court-based personnel and court-related personnel mean persons working in the court, whether paid or volunteer, including—
 (A)clerks, special masters, domestic relations officers, administrators, mediators, custody evaluators, guardians ad litem, lawyers, negotiators, probation, parole, interpreters, victim assistants, victim advocates, and judicial, administrative, or any other professionals or personnel similarly involved in the legal process;
 (B)court security personnel; (C)personnel working in related, supplementary offices or programs (such as child support enforcement); and
 (D)any other court-based or community-based personnel having responsibilities or authority to address domestic violence, dating violence, sexual assault, or stalking in the court system.;
 (Q)by inserting after paragraph (11), as so redesignated, the following:  (12)Digital servicesThe term digital services means services, resources, information, support or referrals provided through electronic communications platforms and media, whether via mobile device technology, video technology, or computer technology, including utilizing the internet, as well as any other emerging communications technologies that are appropriate for the purposes of providing services, resources, information, support, or referrals for the benefit of victims of domestic violence, dating violence, sexual assault, or stalking.
 (13)Domestic violenceThe term domestic violence includes a felony or misdemeanor offense under the family or domestic violence laws of a jurisdiction receiving grant funds, and in the case of victim services, includes a pattern of behavior involving the use or attempted use of physical, sexual, verbal, psychological, economic, or technological abuse or any other coercive behavior committed, enabled, or solicited to gain or maintain power and control over a victim, by a person who—
 (A)is a current or former spouse or dating partner of the victim, or other person similarly situated to a spouse of the victim;
 (B)is cohabitating with or has cohabitated with the victim as a spouse or dating partner; (C)shares a child in common with the victim;
 (D)is an adult family member of, or paid or nonpaid caregiver in an ongoing relationship of trust with a victim aged 50 or older or an adult victim with disabilities; or
 (E)commits acts against a youth or adult victim who is protected from those acts under the family or domestic violence laws of the jurisdiction.
 (14)Economic abuseThe term economic abuse, in the context of domestic violence, dating violence, and abuse in later life, means behavior that is coercive, deceptive, or unreasonably controls or restrains a person’s ability to acquire, use, or maintain economic resources to which they are entitled, including using coercion, fraud, or manipulation to—
 (A)restrict a person’s access to money, assets, credit, or financial information; (B)unfairly use a person’s personal economic resources, including money, assets, and credit, for one’s own advantage; or
 (C)exert undue influence over a person’s financial and economic behavior or decisions, including forcing default on joint or other financial obligations, exploiting powers of attorney, guardianship, or conservatorship, or failing or neglecting to act in the best interests of a person to whom one has a fiduciary duty.
 (15)Elder abuseThe term elder abuse has the meaning given that term in section 2 of the Elder Abuse Prevention and Prosecution Act. The terms ‘abuse,’ ‘elder,’ and ‘exploitation’ have the meanings given those terms in section 2011 of the Social Security Act (42 U.S.C. 1397j).
 (16)Female genital mutilationThe terms female genital mutilation, female genital cutting, FGM/C, or female circumcision mean the intentional removal or infibulation (or both) of either the whole or part of the external female genitalia for non-medical reasons. External female genitalia includes the pubis, labia minora, labia majora, clitoris, and urethral and vaginal openings.
 (17)Forced marriageThe term forced marriage means a marriage to which one or both parties do not or cannot consent, and in which one or more elements of force, fraud, or coercion is present. Forced marriage can be both a cause and a consequence of domestic violence, dating violence, sexual assault or stalking.
 (18)HomelessThe term homeless has the meaning given such term in section 41403(6).; (R)by inserting after paragraph (23), as so redesignated, the following:
					
 (24)Internet enabled deviceThe term internet enabled device means devices that have a connection the Internet, send and receive information and data, and maybe accessed via mobile device technology, video technology, or computer technology, away from the location where the device is installed, and may include home automation systems, door locks, and thermostats.; 
 (S)in paragraph (26)(B), as so redesignated, by striking and probation and inserting probation, and vacatur or expungement; and (T)by inserting after paragraph (40), as so redesignated, the following:
					
 (41)Technological abuseThe term technological abuse means an act or pattern of behavior intended to harm, threaten, intimidate, control, stalk, harass, impersonate, or monitor, except as otherwise permitted by law, another person, that occurs using the Internet, internet enabled devices, social networking sites, computers, mobile devices, cellular telephones, apps, location tracking devices, instant messages, text messages, or other forms of technology. Technological abuse may include—
 (A)unwanted, repeated telephone calls, text messages, instant messages, or social media or networking posts;
 (B)non-consensual accessing e-mail accounts, texts or instant messaging accounts, social media or networking accounts, or cellular telephone logs;
 (C)controlling or restricting a person’s ability to access technology with the intent to isolate them from support and social connection;
 (D)using tracking devices or location tracking software for the purpose of monitoring or stalking another person’s location;
 (E)impersonating a person (including through the use of spoofing technology in photo or video or the creation of accounts under a false name) with the intent to deceive or cause harm; or
 (F)sharing or urging or compelling the sharing of another person’s private information, photographs, or videos without their consent.; and
 (2)in subsection (b)— (A)in paragraph (2)—
 (i)by redesignating subparagraphs (F) and (G) as subparagraphs (H) and (I), respectively; (ii)by redesignating subparagraphs (D) through (E) as subparagraphs (E) through (F), respectively;
 (iii)by inserting after subparagraph (F), as so redesignated, the following:  (G)Death of the party whose privacy had been protectedIn the event of the death of any victim whose confidentiality and privacy is required to be protected under this subsection, grantees and subgrantees may share personally identifying information or individual information that is collected about deceased victims being sought for a fatality review to the extent permitted by their jurisdiction’s law and only if—
 (i)the underlying objectives of the fatality review are to prevent future deaths, enhance victim safety, and increase offender accountability;
 (ii)the fatality review includes policies and protocols to protect identifying information, including identifying information about the victim’s children, from further release outside the fatality review team;
 (iii)the grantee or subgrantee makes a reasonable effort to get a release from the victim’s personal representative (if one has been appointed) and from any surviving minor children or the guardian of such children (but not if the guardian is the abuser of the deceased parent), if the children are not capable of knowingly consenting; and
 (iv)the information released is limited to that which is necessary for the purposes of the fatality review.; and
 (iv)by inserting after subparagraph (C) the following:  (D)Use of technologyGrantees and subgrantees may use telephone, internet, and other technologies to protect the privacy, location and help-seeking activities of victims using services. Such technologies may include—
 (i)software, apps or hardware that block caller ID or conceal IP addresses, including instances in which victims use digital services; or
 (ii)technologies or protocols that inhibit or prevent a perpetrator’s attempts to use technology or social media to threaten, harass or harm the victim, the victim’s family, friends, neighbors or co-workers, or the program providing services to them.;
 (B)in paragraph (3), by inserting after designed to reduce or eliminate domestic violence, dating violence, sexual assault, and stalking the following: provided that the confidentiality and privacy requirements of this title are maintained, and that personally identifying information about adult, youth, and child victims of domestic violence, dating violence, sexual assault and stalking is not requested or included in any such collaboration or information-sharing;
 (C)in paragraph (6), by adding at the end the following: However, such disbursing agencies must ensure that the confidentiality and privacy requirements of this title are maintained in making such reports, and that personally identifying information about adult, youth and child victims of domestic violence, dating violence, sexual assault and stalking is not requested or included in any such reports.;
 (D)in paragraph (11), by adding at the end the following: The Office on Violence Against Women shall make all technical assistance available as broadly as possible to any appropriate grantees, subgrantees, potential grantees, or other entities without regard to whether the entity has received funding from the Office on Violence Against Women for a particular program or project. Priority shall be given to current and former grantees and subgrantees.;
 (E)in paragraph (13)— (i)in subparagraph (A), by inserting after the Violence Against Women Reauthorization Act of 2013 the following: (Public Law 113–4; 127 Stat. 54); and
 (ii)in subparagraph (C), by striking section 3789d of title 42, United States Code and inserting section 809 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10228); (F)in paragraph (14), by inserting after are also victims of the following: forced marriage, or; and
 (G)in paragraph (16)(C)(i), by striking “$20,000 in Department funds, unless the Deputy Attorney General” and inserting “$100,000 in Department funds, unless the Director or Principal Deputy Director of the Office on Violence Against Women, the Deputy Attorney General,”.
 3.Agency and department coordinationThe heads of Executive Departments responsible for carrying out this Act are authorized to coordinate and collaborate on the prevention of domestic violence, dating violence, sexual assault, and stalking, including sharing best practices and efficient use of resources and technology for victims and those seeking assistance from the Government.
		4.Effective date
 (a)In generalExcept as provided in subsection (b), this Act and the amendments made by this Act shall not take effect until October 1 of the first fiscal year beginning after the date of enactment of this Act.
 (b)Effective on date of enactmentSections 106, 107, 205, 304, 606, 702, 903, and 1406 and any amendments made by such sections shall take effect on the date of enactment of this Act.
 5.Availability of fundsAny funds appropriated pursuant to an authorization of appropriations under this Act or an amendment made by this Act shall remain available until expended.
		IEnhancing legal tools to combat domestic violence, dating violence, sexual assault, and stalking
			101.Stop grants
 (a)In generalPart T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441 et seq.) is amended—
 (1)in section 2001(b)— (A)in paragraph (3), by inserting before the semicolon at the end the following: including implementation of the non-discrimination requirements in section 40002(b)(13) of the Violence Against Women Act of 1994;
 (B)in paragraph (9)— (i)by striking older and disabled women and inserting people 50 years of age or over and people with disabilities; and
 (ii)by striking older and disabled individuals and inserting people; (C)in paragraph (19), by striking and at the end;
 (D)in paragraph (20), by striking the period at the end and inserting a semicolon; and (E)by inserting after paragraph (20), the following:
							
 (21)developing and implementing laws, policies, procedures, and training— (A)for the purpose of homicide prevention, preventing lethal assaults, and responding to threats of lethal assaults through effective enforcement of court orders prohibiting possession of and mandating the recovery of firearms from adjudicated domestic violence, dating violence, sexual assault or stalking offenders; and
 (B)to address victim safety, safe storage of contraband during the pendency of the court order and, where appropriate, safe return of such contraband at the conclusion of the court order;
 (22)developing, enlarging, or strengthening culturally specific victim services programs to provide culturally specific victim services regarding, responses to, and prevention of female genital mutilation, female genital cutting, or female circumcision;
 (23)providing victim advocates in State or local law enforcement agencies, prosecutors’ offices, and courts and providing supportive services and advocacy to urban American Indian and Alaska Native victims of domestic violence, dating violence, sexual assault, and stalking.; 
 (2)in section 2007— (A)in subsection (d)—
 (i)by redesignating paragraphs (5) and (6) as paragraphs (7) and (8), respectively; and (ii)by inserting after paragraph (4) the following:
								
 (5)proof of compliance with the requirements regarding training and best practices for victim-centered prosecution, described in section 2017;
 (6)proof of compliance with the requirements regarding civil rights under section 40002(b)(13) of the Violent Crime Control and Law Enforcement Act of 1994;;
 (B)in subsection (i)— (i)in paragraph (1), by inserting before the semicolon at the end the following: and the requirements under section 40002(b) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12291(b)); and
 (ii)in paragraph (2)(C)(iv), by inserting after ethnicity, the following: sexual orientation, gender identity,; and (C)by adding at the end the following:
							
								(k)Reviews for compliance with nondiscrimination requirements
 (1)In generalIf allegations of discrimination in violation of section 40002(b)(13)(A) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(b)(13)(A)) by a potential grantee under this part have been made to the Attorney General, the Attorney General shall, prior to awarding a grant under this part to such potential grantee, conduct a review of the compliance of the potential grantee with such section.
 (2)Establishment of ruleNot later than 1 year after the date of enactment of the Violence Against Women Reauthorization Act of 2019, the Attorney General shall by rule establish procedures for such a review.
 (3)Biennial reportBeginning on the date that is 1 year after the date of enactment of the Violence Against Women Reauthorization Act of 2019 and once every 2 years thereafter, the Attorney General shall report to the Committees on the Judiciary of the Senate and of the House of Representatives regarding compliance with section 40002(b)(13)(A) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(b)(13)(A)) by recipients of grants under this part.; and
 (3)by adding at the end the following:  2017.Grant eligibility regarding compelling victim testimonyIn order for a prosecutor’s office to be eligible for a subgrant under this part, the office shall certify to the State, Indian tribal government, or territorial government receiving grant funding under this part, that the office implemented and trained on best practices regarding victim-centered approaches in domestic violence, sexual assault, dating violence, and stalking cases, including policies addressing the use of bench warrants, body attachments, and material witness warrants for victims who fail to appear. These best practices shall be developed by experts in the fields of domestic violence, sexual assault, dating violence, stalking, and prosecution..
 (b)Authorization of appropriationsSection 1001(a)(18) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(18)) is amended by striking 2014 through 2018 and inserting 2021 through 2025.
				102.Grants to improve the criminal justice response
 (a)HeadingPart U of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10461 et seq.) is amended in the heading, by striking Grants to encourage arrest policies and inserting Grants to improve the criminal justice response.
 (b)GrantsSection 2101 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10461) is amended—
 (1)in subsection (b)— (A)in paragraph (1), by striking proarrest and inserting offender accountability and homicide reduction;
 (B)in paragraph (8), by striking older individuals (as defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002)) and inserting people 50 years of age or over; (C)in paragraph (19), by inserting before the period at the end the following , including victims among underserved populations (as defined in section 40002(a)(46) of the Violence Against Women Act of 1994); and
 (D)by adding at the end the following:  (23)To develop and implement an alternative justice response (as such term is defined in section 40002(a) of the Violence Against Women Act of 1994).
 (24)To develop and implement laws, policies, procedures, and training— (A)for the purpose of homicide prevention, preventing lethal assaults, and responding to threats of lethal assaults through effective enforcement of court orders prohibiting possession of and mandating the recovery of firearms from adjudicated domestic violence, dating violence, sexual assault or stalking offenders; and
 (B)to address victim safety, safe storage of contraband during the pendency of the court order and, where appropriate, safe return of such contraband at the conclusion of the court order.; and
 (2)in subsection (c)(1)— (A)in subparagraph (A)—
 (i)in clause (i), by striking encourage or mandate arrests of domestic violence offenders and inserting encourage arrests of offenders; and (ii)in clause (ii), by striking encourage or mandate arrest of domestic violence offenders and inserting encourage arrest of offenders; and
 (B)by inserting after subparagraph (E) the following:  (F)certify that, not later than 3 years after the date of the enactment of this subparagraph that the grantee has implemented and trained on best practices, which have been developed by experts in the fields of domestic violence, sexual assault, dating violence, and prosecution, regarding victim-centered approaches in domestic violence, sexual assault, dating violence, and stalking cases, including policies addressing the use of bench warrants, body attachments, and material witness warrants for victims who fail to appear; and.
 (c)Authorization of appropriationsSection 1001(a)(19) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(19)) is amended by striking 2014 through 2018 and inserting 2021 through 2025.
				103.Legal assistance for victims
 (a)In GeneralSection 1201 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (34 U.S.C. 20121) is amended—
 (1)in subsection (a), by inserting after no cost to the victims. the following: When legal assistance to a dependent is necessary for the safety of a victim, such assistance may be provided.; and
 (2)in subsection (f)(1), by striking 2014 through 2018 and inserting 2021 through 2025. 104.Grants to support families in the justice systemSection 1301 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (34 U.S.C. 12464) is amended—
 (1)in subsection (b)— (A)in paragraph (7), by striking and at the end;
 (B)in paragraph (8)— (i)by striking to improve and inserting improve; and
 (ii)by striking the period at the end and inserting ; and; and (C)by inserting after paragraph (8) the following:
						
 (9)develop and implement an alternative justice response (as such term is defined in section 40002(a) of the Violence Against Women Act of 1994).; and 
 (2)in subsection (e), by striking 2014 through 2018 and inserting 2021 through 2025. 105.Outreach and services to underserved populations grantsSection 120 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20123) is amended—
 (1)in subsection (d)— (A)in paragraph (4), by striking or at the end;
 (B)in paragraph (5), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
						
 (6)developing, enlarging, or strengthening culturally specific programs and projects to provide culturally specific services regarding, responses to, and prevention of female genital mutilation, female genital cutting, or female circumcision.; and
 (2)in subsection (g), by striking 2014 through 2018 and inserting 2021 through 2025. 106.Criminal provisionsSection 2265 of title 18, United States Code, is amended—
 (1)in subsection (d)(3)— (A)by striking restraining order or injunction,; and
 (B)by adding at the end the following: The prohibition under this paragraph applies to all protection orders for the protection of a person residing within a State, territorial, or tribal jurisdiction, whether or not the protection order was issued by that State, territory, or Tribe.; and
 (2)in subsection (e), by adding at the end the following: This applies to all Alaska tribes without respect to Indian country or the population of the Native village associated with the Tribe.. 107.Rape survivor child custodySection 409 of the Justice for Victims of Trafficking Act of 2015 (34 U.S.C. 21308) is amended by striking 2015 through 2019 and inserting 2021 through 2025.
			108.Enhancing culturally specific services for victims of domestic violence, dating violence, sexual
 assault, and stalkingSection 121(a) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20124(a)) is amended by adding at the end the following:
				
 (3)Additional authorization of appropriationsIn addition to the amounts made available under paragraph (1), there are authorized to be appropriated to carry out this section $2,000,000 for each of fiscal years 2021 through 2025..
			109.Grants for lethality assessment programs
 (a)In generalThe Attorney General may make grants to States, units of local government, Indian tribes, domestic violence victim service providers, and State or Tribal Domestic Violence Coalitions for technical assistance and training in the operation or establishment of a lethality assessment program.
 (b)DefinitionIn this section, the term lethality assessment program means a program that— (1)rapidly connects a victim of domestic violence to local community-based victim service providers;
 (2)helps first responders and others in the justice system, including courts, law enforcement agencies, and prosecutors of tribal government and units of local government, identify and respond to possibly lethal circumstances; and
 (3)identifies victims of domestic violence who are at high risk of being seriously injured or killed by an intimate partner.
 (c)QualificationsTo be eligible for a grant under this section, an applicant shall demonstrate experience in developing, implementing, evaluating, and disseminating a lethality assessment program.
 (d)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 to carry out this section for each of fiscal years 2021 through 2025.
 (e)DefinitionsTerms used in this section have the meanings given such terms in section 40002 of the Violence Against Women Act of 1994 (34 U.S.C. 12291).
				IIImproving Services for Victims
 201.Sexual assault services programSection 41601 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12511) is amended—
 (1)in subsection (b)(4), by striking 0.25 percent and inserting 0.5 percent; and (2)in subsection (f)(1), by striking $40,000,000 to remain available until expended for each of fiscal years 2014 through 2018 and inserting $60,000,000 to remain available until expended for each of fiscal years 2021 through 2025.
				202.Rural domestic violence, dating violence, sexual assault, stalking, and child abuse enforcement
 assistance programSection 40295 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12341) is amended—
 (1)in subsection (a)(3), by striking women and inserting adults, youth,; and (2)in subsection (e)(1), by striking 2014 through 2018 and inserting 2021 through 2025.
 203.Training and services to end violence against people with disabilitiesSection 1402 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (34 U.S.C. 20122) is amended—
 (1)in the heading, by striking women and inserting people; (2)in subsection (b)—
 (A)by striking disabled individuals each place it appears and inserting individuals with disabilities; (B)in paragraph (3), by inserting after law enforcement the following: and other first responders; and
 (C)in paragraph (8), by striking providing advocacy and intervention services within and inserting to enhance the capacity of; (3)in subsection (c), by striking disabled individuals and inserting individuals with disabilities; and
 (4)in subsection (e), by striking 2014 through 2018 and inserting 2021 through 2025. 204.Training and services to end abuse in later lifeSection 40801 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12421)—
 (1)in the heading, by striking Enhanced training and inserting Training; (2)by striking subsection (a) Definitions.—In this section— and all that follows through paragraph (1) of subsection (b) and inserting the following: The Attorney General shall make grants to eligible entities in accordance with the following:;
 (3)by redesignating paragraphs (2) through (5) of subsection (b) as paragraphs (1) through (4); (4)in paragraph (1) (as redesignated by paragraph (3) of this subsection)—
 (A)by striking , including domestic violence, dating violence, sexual assault, stalking, exploitation, and neglect each place it appears; (B)in subparagraph (A)—
 (i)in clause (i), by inserting after elder abuse the following: and abuse in later life; (ii)in clauses (ii) and (iii), by inserting after victims of the following: elder abuse and; and
 (iii)in clause (iv), by striking advocates, victim service providers, and courts to better serve victims of abuse in later life and inserting leaders, victim advocates, victim service providers, courts, and first responders to better serve older victims;
 (C)in subparagraph (B)— (i)in clause (i), by striking or other community-based organizations in recognizing and addressing instances of abuse in later life and inserting community-based organizations, or other professionals who may identify or respond to abuse in later life; and
 (ii)in clause (ii), by inserting after victims of the following: elder abuse and; and (D)in subparagraph (D), by striking subparagraph (B)(ii) and inserting paragraph (2)(B);
 (5)in paragraph (2) (as redesignated by paragraph (3))— (A)in subparagraph (A), by striking over 50 years of age and inserting 50 years of age or over; and
 (B)in subparagraph (B), by striking in later life and inserting 50 years of age or over; and (6)in paragraph (4) (as redesignated by paragraph (3)), by striking 2014 through 2018 and inserting 2021 through 2025.
 205.Demonstration program on trauma-informed training for law enforcementTitle IV of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12291 et seq.) is amended by adding at the end the following:
				
					QTrauma-Informed Training for Law Enforcement
						41701.Demonstration program on trauma-informed training for law enforcement
 (a)DefinitionsIn this section— (1)the term Attorney General means the Attorney General, acting through the Director of the Office on Violence Against Women;
 (2)the term covered individual means an individual who interfaces with victims of domestic violence, dating violence, sexual assault, and stalking, including—
 (A)an individual working for or on behalf of an eligible entity; (B)a school or university administrator; and
 (C)an emergency services or medical employee; (3)the term demonstration site, with respect to an eligible entity that receives a grant under this section, means—
 (A)if the eligible entity is a law enforcement agency described in paragraph (4)(A), the area over which the eligible entity has jurisdiction; and
 (B)if the eligible entity is an organization or agency described in paragraph (4)(B), the area over which a law enforcement agency described in paragraph (4)(A) that is working in collaboration with the eligible entity has jurisdiction; and
 (4)the term eligible entity means— (A)a State, local, territorial, or Tribal law enforcement agency; or
 (B)a national, regional, or local victim services organization or agency working in collaboration with a law enforcement agency described in subparagraph (A).
									(b)Grants authorized
 (1)In generalThe Attorney General shall award grants on a competitive basis to eligible entities to carry out the demonstration program under this section by implementing evidence-based or promising policies and practices to incorporate trauma-informed techniques designed to—
 (A)prevent re-traumatization of the victim; (B)ensure that covered individuals use evidence-based practices to respond to and investigate cases of domestic violence, dating violence, sexual assault, and stalking;
 (C)improve communication between victims and law enforcement officers in an effort to increase the likelihood of the successful investigation and prosecution of the reported crime in a manner that protects the victim to the greatest extent possible;
 (D)increase collaboration among stakeholders who are part of the coordinated community response to domestic violence, dating violence, sexual assault, and stalking; and
 (E)evaluate the effectiveness of the training process and content by measuring— (i)investigative and prosecutorial practices and outcomes; and
 (ii)the well-being of victims and their satisfaction with the criminal justice process. (2)TermThe Attorney General shall make grants under this section for each of the first 2 fiscal years beginning after the date of enactment of this Act.
 (3)Award basisThe Attorney General shall award grants under this section to multiple eligible entities for use in a variety of settings and communities, including—
 (A)urban, suburban, Tribal, remote, and rural areas; (B)college campuses; or
 (C)traditionally underserved communities. (c)Use of fundsAn eligible entity that receives a grant under this section shall use the grant to—
 (1)train covered individuals within the demonstration site of the eligible entity to use evidence-based, trauma-informed techniques and knowledge of crime victims' rights throughout an investigation into domestic violence, dating violence, sexual assault, or stalking, including by—
 (A)conducting victim interviews in a manner that— (i)elicits valuable information about the domestic violence, dating violence, sexual assault, or stalking; and
 (ii)avoids re-traumatization of the victim; (B)conducting field investigations that mirror best and promising practices available at the time of the investigation;
 (C)customizing investigative approaches to ensure a culturally and linguistically appropriate approach to the community being served;
 (D)becoming proficient in understanding and responding to complex cases, including cases of domestic violence, dating violence, sexual assault, or stalking—
 (i)facilitated by alcohol or drugs; (ii)involving strangulation;
 (iii)committed by a non-stranger; (iv)committed by an individual of the same sex as the victim;
 (v)involving a victim with a disability; (vi)involving a male victim; or
 (vii)involving a lesbian, gay, bisexual, or transgender (commonly referred to as LGBT) victim; (E)developing collaborative relationships between—
 (i)law enforcement officers and other members of the response team; and (ii)the community being served; and
 (F)developing an understanding of how to define, identify, and correctly classify a report of domestic violence, dating violence, sexual assault, or stalking; and
 (2)promote the efforts of the eligible entity to improve the response of covered individuals to domestic violence, dating violence, sexual assault, and stalking through various communication channels, such as the website of the eligible entity, social media, print materials, and community meetings, in order to ensure that all covered individuals within the demonstration site of the eligible entity are aware of those efforts and included in trainings, to the extent practicable.
								(d)Demonstration program trainings on trauma-Informed approaches
								(1)Identification of existing trainings
 (A)In generalThe Attorney General shall identify trainings for law enforcement officers, in existence as of the date on which the Attorney General begins to solicit applications for grants under this section, that—
 (i)employ a trauma-informed approach to domestic violence, dating violence, sexual assault, and stalking; and
 (ii)focus on the fundamentals of— (I)trauma responses; and
 (II)the impact of trauma on victims of domestic violence, dating violence, sexual assault, and stalking.
 (B)SelectionAn eligible entity that receives a grant under this section shall select one or more of the approaches employed by a training identified under subparagraph (A) to test within the demonstration site of the eligible entity.
 (2)ConsultationIn carrying out paragraph (1), the Attorney General shall consult with the Director of the Office for Victims of Crime in order to seek input from and cultivate consensus among outside practitioners and other stakeholders through facilitated discussions and focus groups on best practices in the field of trauma-informed care for victims of domestic violence, dating violence, sexual assault, and stalking.
 (e)EvaluationThe Attorney General, in consultation with the Director of the National Institute of Justice, shall require each eligible entity that receives a grant under this section to identify a research partner, preferably a local research partner, to—
 (1)design a system for generating and collecting the appropriate data to facilitate an independent process or impact evaluation of the use of the grant funds;
 (2)periodically conduct an evaluation described in paragraph (1); and (3)periodically make publicly available, during the grant period—
 (A)preliminary results of the evaluations conducted under paragraph (2); and (B)recommendations for improving the use of the grant funds.
 (f)Authorization of appropriationsThe Attorney General shall carry out this section using amounts otherwise available to the Attorney General.
 (g)Rule of constructionNothing in this section shall be construed to interfere with the due process rights of any individual..
			IIIServices, Protection, and Justice for Young Victims
 301.Rape prevention and education grantSection 393A of the Public Health Service Act (42 U.S.C. 280b–1b) is amended— (1)in subsection (a)—
 (A)in paragraph (2), by inserting before the semicolon at the end the following or digital services (as such term is defined in section 40002(a) of the Violence Against Women Act of 1994); and
 (B)in paragraph (7), by striking sexual assault and inserting sexual violence, sexual assault, and sexual harassment; (2)in subsection (b), by striking Indian tribal and inserting Indian Tribal;
 (3)in subsection (c)— (A)in paragraph (1), by striking $50,000,000 for each of fiscal years 2014 through 2018 and inserting $150,000,000 for each of fiscal years 2021 through 2025; and
 (B)in paragraph (3), by adding at the end the following: Not less than 80 percent of the total amount made available under this subsection in each fiscal year shall be awarded in accordance with this paragraph.; and
 (4)by adding at the end the following:  (e)ReportNot later than 1 year after the date of the enactment of the Violence Against Women Reauthorization Act of 2019, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall submit to Congress, the Committee on Appropriations and the Committee on Energy and Commerce of the House of Representatives, and the Committee on Appropriations and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the activities funded by grants awarded under this section and best practices relating to rape prevention and education..
 302.Creating hope through outreach, options, services, and education (CHOOSE) for children and youthSection 41201 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12451) is amended—
 (1)in subsection (b)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking target youth who are victims of domestic violence, dating violence, sexual assault, stalking, and sex trafficking and inserting target youth, including youth in underserved populations who are victims of domestic violence, dating violence, sexual assault, stalking, and sex trafficking;
 (ii)in subparagraph (B), by striking ‘‘or’’ at the end; (iii)in subparagraph (C), by striking the period at the end and inserting a semicolon; and
 (iv)by inserting after subparagraph (C) the following:  (D)clarify State or local mandatory reporting policies and practices regarding peer-to-peer dating violence, sexual assault, stalking, and sex trafficking; or
 (E)develop, enlarge, or strengthen culturally specific programs and projects to provide culturally specific services regarding, responses to, and prevention of female genital mutilation, female genital cutting, or female circumcision.; and 
 (B)in paragraph (2)— (i)in subparagraph (A), by striking stalking, or sex trafficking and inserting stalking, sex trafficking, or female genital mutilation, female genital cutting, or female circumcision;
 (ii)in subparagraph (C), by inserting confidential before support services; and (iii)in subparagraph (E), by inserting after programming for youth the following: , including youth in underserved populations,;
 (2)in subsection (c)(2)(A), by striking paragraph (1) and inserting subparagraph (A) or (B) of paragraph (1); (3)in subsection (d)(3), by striking stalking, and sex trafficking and inserting and stalking, including training on working with youth in underserved populations (and, where intervention or programming will include a focus on female genital mutilation, female genital cutting, or female circumcision, or on sex trafficking, sufficient training on those topics); and
 (4)in subsection (f), by striking $15,000,000 for each of fiscal years 2014 through 2018 and inserting $25,000,000 for each of fiscal years 2021 through 2025. 303.Grants to combat violent crimes on campusesSection 304 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20125) is amended—
 (1)in subsection (b)— (A)by amending paragraph (2) to read as follows:
						
 (2)To develop, strengthen, and implement campus policies, protocols, and services that more effectively identify and respond to the crimes of domestic violence, dating violence, sexual assault and stalking, including the use of technology to commit these crimes, and to train campus administrators, campus security personnel, and all participants in the resolution process, including the Title IX coordinator’s office and student conduct office on campus disciplinary or judicial boards on such policies, protocols, and services.;
 (B)by amending paragraph (3) to read as follows:  (3)To provide prevention and education programming about domestic violence, dating violence, sexual assault, and stalking, including technological abuse and reproductive and sexual coercion, that is age-appropriate, culturally relevant, ongoing, delivered in multiple venues on campus, accessible, promotes respectful nonviolent behavior as a social norm, and engages men and boys. Such programming should be developed in partnership or collaboratively with experts in intimate partner and sexual violence prevention and intervention.; 
 (C)in paragraph (4), by inserting after improve delivery of the following: primary prevention training and; (D)in paragraph (9), by striking and provide and inserting , provide, and disseminate;
 (E)in paragraph (10), by inserting after or adapt the following and disseminate; and (F)by inserting after paragraph (10) the following:
						
 (11)To train campus health centers and appropriate campus faculty, such as academic advisors or professionals who deal with students on a daily basis, on how to recognize and respond to domestic violence, dating violence, sexual assault, and stalking, including training health providers on how to provide universal education to all members of the campus community on the impacts of violence on health and unhealthy relationships and how providers can support ongoing outreach efforts.
 (12)To train campus personnel in how to use a victim-centered, trauma-informed interview technique, which means asking questions of a student or a campus employee who is reported to be a victim of sexual harassment, sexual assault, domestic violence, dating violence, or stalking, in a manner that is focused on the experience of the reported victim, that does not judge or blame the reported victim for the alleged crime, and that is informed by evidence-based research on the neurobiology of trauma. To the extent practicable, campus personnel shall allow the reported victim to participate in a recorded interview and to receive a copy of the recorded interview.
 (13)To develop and implement an alternative justice response (as such term is defined in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a))).; 
 (2)in subsection (c)(3), by striking 2014 through 2018 and inserting 2021 through 2025; (3)in subsection (d)—
 (A)in paragraph (3)(B), by striking for all incoming students and inserting for all students; (B)by amending paragraph (3)(D) to read as follows:
						
 (D)The grantee shall train all participants in the resolution process, including the Title IX coordinator’s office and student conduct office, to respond effectively to situations involving domestic violence, dating violence, sexual assault, or stalking.; and
 (C)in paragraph (4)(C), by inserting after sex, the following: sexual orientation, gender identity,; and (4)in subsection (e), by striking $12,000,000 for each of fiscal years 2014 through 2018 and inserting $16,000,000 for each of fiscal years 2021 through 2025.
				304.Combat online predators
 (a)In generalChapter 110A of title 18, United States Code, is amended by inserting after section 2261A the following:
					
						2261B.Enhanced penalty for stalkers of children
 (a)In generalExcept as provided in subsection (b), if the victim of an offense under section 2261A is under the age of 18 years, the maximum term of imprisonment for the offense is 5 years greater than the maximum term of imprisonment otherwise provided for that offense in section 2261.
 (b)LimitationSubsection (a) shall not apply to a person who violates section 2261A if— (1)the person is subject to a sentence under section 2261(b)(5); and
 (2)(A)the person is under the age of 18 at the time the offense occurred; or (B)the victim of the offense is not less than 15 nor more than 17 years of age and not more than 3 years younger than the person who committed the offense at the time the offense occurred..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 110A of title 18, United States Code, is amended by inserting after the item relating to section 2261A the following new item:
					2261B. Enhanced penalty for stalkers of children..
 (c)Conforming amendmentSection 2261A of title 18, United States Code, is amended in the matter following paragraph (2)(B), by striking section 2261(b) of this title and inserting section 2261(b) or section 2261B, as the case may be.
 (d)Report on best practices regarding enforcement of anti-Stalking lawsNot later than 1 year after the date of the enactment of this Act, the Attorney General shall submit a report to Congress, which shall—
 (1)include an evaluation of Federal, Tribal, State, and local efforts to enforce laws relating to stalking; and
 (2)identify and describe those elements of such efforts that constitute the best practices for the enforcement of such laws.
					IVViolence Reduction Practices
 401.Study conducted by the Centers for Disease Control and PreventionSection 402 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 280b–4) is amended—
 (1)in subsection (b), by striking violence against women and inserting violence against adults, youth,; and (2)in subsection (c), by striking 2014 through 2018 and inserting 2021 through 2025.
 402.Saving Money and Reducing Tragedies (SMART) through prevention grantsSection 41303 of the Violence Against Women Act of 1994 (34 U.S.C. 12463) is amended— (1)in subsection (b)(1)—
 (A)in subparagraph (C), by striking and at the end; (B)in subparagraph (D), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (E)strategies within each of these areas addressing the unmet needs of underserved populations.; 
 (2)in subsection (d)(3)— (A)in subparagraph (A), by striking and at the end;
 (B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (C)include a focus on the unmet needs of underserved populations.; (3)in subsection (f), by striking $15,000,000 for each of fiscal years 2014 through 2018 and inserting $45,000,000 for each of fiscal years 2021 through 2025; and
 (4)in subsection (g), by adding at the end the following:  (3)Remaining amountsAny amounts not made available under paragraphs (1) and (2) may be used for any set of purposes described in paragraphs (1), (2), or (3) of subsection (b), or for a project that fulfills 2 or more of such sets of purposes..
				VStrengthening the Health Care Systems Response
			501.Grants to strengthen the health care systems response to domestic violence, dating violence, sexual
 assault, and stalkingSection 399P of the Public Health Service Act (42 U.S.C. 280g–4) is amended— (1)in subsection (a)—
 (A)in paragraph (2), by striking and at the end; (B)in paragraph (3), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (4)the development or enhancement and implementation of training programs to improve the capacity of early childhood programs to address domestic violence, dating violence, sexual assault, and stalking among families they serve.;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)in subparagraph (A)(ii), by inserting , including labor and sex trafficking after other forms of violence and abuse; (ii)in subparagraph (B)—
 (I)in clause (ii)— (aa)by striking on-site access to; and
 (bb)by striking patients by increasing and all that follows through the semicolon and inserting the following:  patients by—(I)increasing the capacity of existing health care professionals, including professionals who specialize in trauma and in behavioral and mental health care (including substance abuse disorder), and public health staff to address domestic violence, dating violence, sexual assault, stalking, and children exposed to violence;
 (II)contracting with or hiring advocates for victims of domestic violence or sexual assault to provide such services; or
 (III)providing funding to State domestic and sexual violence coalitions to improve the capacity of such coalitions to coordinate and support health advocates and other health system partnerships;; 
 (II)in clause (iii), by striking and at the end; (III)in clause (iv) by striking the period at the end and inserting the following: , with priority given to programs administered through the Health Resources and Services Administration, Office of Women’s Health; and; and
 (IV)by adding at the end the following:  (v)the development, implementation, dissemination, and evaluation of best practices, tools, and training materials for behavioral and mental health professionals to identify and respond to domestic violence, sexual violence, stalking, and dating violence.; and
 (B)in paragraph (2)— (i)in subparagraph (A)—
 (I)in the heading, by striking Child and elder abuse and inserting the following: Child abuse, abuse in later life, and elder abuse; and (II)by striking child or elder abuse and inserting the following: child abuse, abuse in later life, or elder abuse;
 (ii)in subparagraph (C)— (I)in clause (i), by striking and stalking and elder abuse and inserting stalking, abuse in later life, and elder abuse;
 (II)in clause (iii), by striking or at the end; (III)in clause (iv)—
 (aa)by inserting mental health, after dental,; and (bb)by striking exams. and inserting exams and certifications;; and
 (IV)by inserting after clause (iv) the following:  (v)development of a State-level pilot program to—
 (I)improve the response of substance use disorder treatment programs and systems to domestic violence, dating violence, sexual assault, and stalking;
 (II)improve the capacity of substance use disorder treatment programs and systems to serve survivors of domestic violence, dating violence, sexual assault, and stalking dealing with substance use disorder; and
 (III)improve the capacity of domestic violence, dating violence, sexual assault, and stalking programs to serve survivors with substance abuse disorder; or
 (vi)development and utilization of existing technical assistance and training resources to improve the capacity of substance use disorder treatment programs to address domestic violence, dating violence, sexual assault, and stalking among patients the programs serve.;
 (3)in subsection (d)(2)— (A)in subparagraph (A)—
 (i)by inserting or behavioral health after of health; (ii)by inserting behavioral after physical or; and
 (iii)by inserting , including substance use disorder treatment, after health care; (B)in subparagraph (B)—
 (i)by striking or health system and inserting behavioral health treatment system; and (ii)by striking including physical or mental health care and inserting including physical, mental, or behavioral health care;
 (4)in subsection (f)— (A)in the heading, by striking Research and evaluation and inserting Research, evaluation, and data collection;
 (B)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking research and evaluation and inserting research, evaluation, or data collection; and
 (ii)in subparagraph (B), by inserting after health care the following: or mental or behavioral health (including substance use disorder treatment); (C)in paragraph (2)—
 (i)in the heading, by inserting after Research the following: and data collection; (ii)in the matter preceding subparagraph (A), by inserting or data collection before authorized in paragraph (1);
 (iii)in subparagraph (C), by striking and at the end; (iv)in subparagraph (D), by striking the period at the end and inserting a semicolon; and
 (v)by inserting after subparagraph (D) the following:  (E)research on the intersection of substance use disorder and domestic violence, dating violence, sexual assault, and stalking, including the effect of coerced use and efforts by an abusive partner or other to interfere with substance use disorder treatment and recovery; and
 (F)improvement of data collection using existing Federal surveys by including questions about domestic violence, dating violence, sexual assault, or stalking and substance use disorder, coerced use, and mental or behavioral health (including substance use disorder).;
 (5)in subsection (g), by striking 2014 through 2018 and inserting 2021 through 2025; and (6)in subsection (h), by striking herein and provided for.
				VISafe Homes for Victims
			601.Housing protections for victims of domestic violence, dating violence, sexual assault, and stalking
 (a)In generalSection 41411 of the Violence Against Women Act of 1994 (34 U.S.C. 12491) is amended— (1)in subsection (a)—
 (A)in paragraph (1)(A), by striking brother, sister, and inserting sibling,; (B)in paragraph (3)—
 (i)in subparagraph (A), by inserting before the semicolon at the end the following: including the direct loan program under such section; (ii)in subparagraph (D), by striking the program under subtitle A of and inserting the programs under;
 (iii)in subparagraph (I)— (I)by striking sections 514, 515, 516, 533, and 538 of the Housing Act of 1949 (42 U.S.C. 1484, 1485, 1486, 1490m, and 1490p–2) and inserting sections 514, 515, 516, 533, 538, and 542 of the Housing Act of 1949 (42 U.S.C. 1484, 1485, 1486, 1490m, 1490p–2, 1490r); and
 (II)by striking and at the end; (iv)in subparagraph (J), by striking the period at the end and inserting a semicolon; and
 (v)by adding at the end the following:  (K)the provision of assistance from the Housing Trust Fund established under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4501);
 (L)the provision of assistance for housing under the Comprehensive Service Programs for Homeless Veterans program under subchapter II of chapter 20 of title 38, United States Code;
 (M)the provision of assistance for housing and facilities under the grant program for homeless veterans with special needs under section 2061 of title 38, United States Code;
 (N)the provision of assistance for permanent housing under the program for financial assistance for supportive services for very low-income veteran families in permanent housing under section 2044 of title 38, United States Code;
 (O)housing assisted under the rent supplement program under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s); and
 (P)any other Federal housing programs providing affordable housing to low-income persons by means of restricted rents or rental assistance as identified by the appropriate agency.; and
 (C)by adding at the end the following:  (4)Collaborative applicantThe term collaborative applicant has the meaning given the term in section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360).
 (5)Continuum of CareThe term Continuum of Care means the Federal program authorized under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.).
 (6)Covered housing providerThe term covered housing provider— (A)means the individual or entity under a covered housing program that has responsibility for the administration or oversight of housing assisted under a covered housing program; and
 (B)includes public housing agencies, sponsors, owners, mortgagors, managers, grantees under the Continuum of Care, State and local governments or agencies thereof, and nonprofit or for-profit organizations or entities.
 (7)Drug-related criminal activityThe term drug-related criminal activity has the meaning given the term in section 3(b)(9) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(9)).
 (8)Emergency solutions grantThe term emergency solutions grant means a grant provided under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.).
 (9)Emergency transferThe term emergency transfer— (A)except as provided under subparagraph (B), means a transfer under subsection (e) from a unit of a covered housing provider to any other unit of the same principal, affiliate, or management agent of the covered housing provider; and
 (B)with respect to a project funded under the Continuum of Care, means a transfer under subsection (e) to any unit of the same covered housing provider under the same covered housing program.
 (10)External referralThe term external referral— (A)except as provided under subparagraph (B), means a referral provided to a victim of domestic violence, dating violence, sexual assault, or stalking by a covered housing provider to the applicable regional office of the Department of Housing and Urban Development to facilitate a move from a unit of a covered housing provider under the same or a different covered housing program; and
 (B)with respect to a project funded under the Continuum of Care, including any local system funding by the Continuum of Care or a recipient or subrecipient of an emergency solutions grant, means the facilitation of a move from a unit of a covered housing provider to a unit of a different covered housing provider under the same covered housing program.
 (11)HUD regional officeThe term HUD regional office means a regional office of the Department of Housing and Urban Development. (12)National VAWA Victims Relocation Pool voucherThe term National VAWA Victims Relocation Pool voucher means a housing voucher provided under section 8(o)(21) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(21)).;
 (2)in subsection (b)(3)— (A)in the paragraph heading, by inserting after criminal activity the following: and family break-up;
 (B)by amending subparagraph (A) to read as follows:  (A)Denial of assistance, tenancy, and occupancy rights prohibited (i)In generalA tenant shall not be denied assistance, tenancy, or occupancy rights to housing assisted under a covered housing program solely on the basis of criminal activity directly relating to domestic violence, dating violence, sexual assault, or stalking that is engaged in by a member of the household of the tenant or any guest or other person under the control of the tenant, if the tenant or an affiliated individual of the tenant is the victim or threatened victim of such domestic violence, dating violence, sexual assault, or stalking.
									(ii)Criminal activity engaged in by perpetrator of abuse
 (I)In generalA tenant shall not be denied assistance, tenancy, or occupancy rights to housing assisted under a covered housing program solely on the basis of criminal activity, including drug-related criminal activity, engaged in by the perpetrator of the domestic violence, dating violence, sexual assault, or stalking.
 (II)Rule of constructionNothing in subclause (I) shall be construed to limit the authority to terminate assistance to a tenant or evict a tenant from housing assisted under a covered housing program if a public housing agency or an owner or a manager of the housing demonstrates that an actual and imminent threat to other tenants or individuals employed at or providing service to the housing would be present if the assistance is not terminated or the tenant is not evicted.
 (iii)Review prior to termination for current program participantsBefore terminating assistance, tenancy, or occupancy rights to housing assisted under a covered housing program to a tenant who is a victim of domestic violence, dating violence, sexual assault, or stalking on the basis of criminal activity of the tenant, including drug-related criminal activity—
 (I)the covered housing provider shall consider—
 (aa)the seriousness of the case; (bb)the extent of participation or culpability of the tenant, including whether the tenant was coerced by the perpetrator of the domestic violence, dating violence, sexual assault, or stalking;
 (cc)whether the criminal activity was related to a symptom of a disability, including a substance use disorder;
 (dd)in cases involving drug-related criminal activity or criminal activity involving alcohol abuse, whether the tenant is participating in, or has successfully completed, a supervised drug or alcohol rehabilitation program, or has otherwise been rehabilitated successfully; and
 (ee)any other relevant mitigating circumstances; and (II)the covered housing program shall provide the tenant with—
 (aa)a written summary of the review conducted by the covered housing program; and (bb)an opportunity to invoke the applicable grievance policy of the covered housing program to dispute the findings of the review.;
 (C)in subparagraph (B)— (i)in the heading, by striking Bifurcation and inserting Family break-up;
 (ii)by redesignating clauses (i) and (ii) as clauses (ii) and (iii), respectively; (iii)by inserting before clause (ii), as so redesignated, the following:
								
 (i)In generalIf a family break-up results from an occurrence of domestic violence, dating violence, sexual assault, or stalking, and the perpetrator no longer resides in the unit and was the sole tenant eligible to receive assistance under a covered housing program, the covered housing provider shall—
 (I)provide any other tenant or resident of the unit who is an unreported member of the household because of domestic violence, dating violence, sexual assault, dating violence, or stalking the opportunity to establish eligibility for the covered housing program; or
 (II)provide a tenant or resident described in subclause (I) with not less than 180 days— (aa)to remain in the unit under the same terms and conditions as the perpetrator; and
 (bb)find new housing or establish eligibility for another covered housing program.;
 (iv)in clause (ii), as so redesignated— (I)in the heading, by striking In general and inserting Eviction; and
 (II)by inserting after a public housing agency the following: , participating jurisdictions, grantees under the Continuum of Care, grantees,; and (v)by striking clause (iii), as so redesignated;
 (D)in subparagraph (C)— (i)in clause (iii), by striking or at the end;
 (ii)in clause (iv), by striking the period at the end and inserting ; or; and (iii)by adding at the end the following:
								
 (v)to be limited by any provision in the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) that provides less protection than subparagraph (A) for victims of domestic violence, dating violence, sexual assault, or stalking.; and
 (E)by inserting after subparagraph (C) the following:  (D)Early termination (i)In generalA covered housing provider shall permit a tenant assisted under the covered housing program to terminate the lease at any time prior to the end date of the lease, without penalty, if the tenant has been a victim of domestic violence, dating violence, sexual assault, or stalking and the tenant—
 (I)sends notice of the early lease termination to the landlord in writing prior to or within 3 days of vacating the premises unless a shorter notice period is provided for under State law;
 (II)(aa)reasonably believes that the tenant is threatened with imminent harm if the tenant remains within the same dwelling unit subject to the lease; or
 (bb)is a victim of sexual assault, the sexual assault occurred on the premises during the 90-day period preceding the request for lease termination; and
 (III)provides a form of documentation consistent with the requirements outlined in subsection (c)(3). (ii)Rule of constructionNothing in this subparagraph shall be construed to preclude any automatic termination of a lease by operation of law.;
 (3)in subsection (c)(4), in the matter preceding subparagraph (A)— (A)by striking Any information submitted to a public housing agency or owner or manager and inserting Covered housing providers shall ensure any information submitted; and
 (B)by inserting after owner or manager the following: of housing assisted under a covered housing program; (4)in subsection (d)—
 (A)in paragraph (2)— (i)in the matter preceding subparagraph (A), by striking an applicant for or tenants of and inserting all adult members of applicant households for or all adult tenants of; and
 (ii)in subparagraph (B), by striking guidance issued by the Secretary of Housing and Urban Development and inserting title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) and any guidance issued by the appropriate agencies; and
 (B)by adding at the end the following:  (3)Translation of standardized documentsEach appropriate agency shall ensure that standardized documents relating to the implementation of this title are—
 (A)translated into multiple languages; and (B)made accessible to covered housing providers within a reasonable time after adoption of the documents by the appropriate agency.;
 (5)by amending subsection (e) to read as follows:  (e)Emergency transfers and National VAWA Victims Relocation Pool policies (1)In generalA tenant who is a victim of domestic violence, dating violence, sexual assault, or stalking may apply for an emergency transfer or a National VAWA Victims Relocation Pool voucher, or both.
								(2)Responsible entity
 (A)Emergency transfersA covered housing provider shall grant an emergency transfer to a tenant described in paragraph (1) if—
 (i)the covered housing provider and the tenant determine that a safe dwelling unit is available; and (ii)the tenant meets the eligibility criteria described in paragraph (3).
 (B)VouchersThe Secretary of Housing and Urban Development and a covered housing provider authorized to determine eligibility for National VAWA Victims Relocation Pool vouchers under policies and procedures established under subsection (f)(1) shall approve a National VAWA Victims Relocation Pool voucher for a tenant described in paragraph (1) if the tenant meets the eligibility criteria described in paragraph (3).
									(3)Criteria
 (A)In generalThe applicable responsible entity under paragraph (2) shall approve an application submitted by a tenant described in paragraph (1) for an emergency transfer, a National VAWA Victims Relocation Pool voucher, or both, if—
 (i)the tenant expressly requests the emergency transfer or National VAWA Victims Relocation Pool voucher, or both, from the applicable responsible entity; and
 (ii)(I)the tenant reasonably believes that the tenant is threatened with imminent harm from further violence if the tenant remains within the same dwelling unit assisted under a covered housing program; or
 (II)in the case of a tenant who is a victim of sexual assault, the sexual assault occurred on the premises during the 90-day period preceding the request for the emergency transfer or National VAWA Victims Relocation Pool voucher.
 (B)Good standingA tenant who is not in good standing retains the right to an emergency transfer or a National VAWA Victims Relocation Pool voucher if the tenant meets the eligibility requirements in this subsection and the eligibility requirements of the program to which the tenant intends to transfer.
 (4)PoliciesEach appropriate agency shall adopt emergency transfer and National VAWA Victim Relocation Pool voucher policies for use by covered housing programs, which shall—
 (A)reflect the variations in program operation and administration by covered housing program type;
 (B)at a minimum, describe a process that— (i)permits tenants who are victims of domestic violence, dating violence, sexual assault, or stalking to move to another available and safe dwelling quickly through an emergency transfer, a National VAWA Victims Relocation Pool voucher, or an external referral; and
 (ii)provides that the tenant can request an emergency transfer or a National VAWA Victims Relocation Pool voucher, or both, whichever is safe and available for the tenant; and
 (C)with respect to a request for an emergency transfer, provide that— (i)not later than 5 days after the date on which a covered housing provider receives an emergency transfer request from a tenant, the covered housing provider shall determine whether the tenant can be transferred to a safe and available unit;
 (ii)if a safe unit is available, an emergency transfer shall occur not later than 10 days after the date on which the covered housing provider approves the request;
 (iii)if a safe unit is not available, the covered housing provider shall provide to the tenant— (I)a written status report regarding the status of the emergency transfer request of the tenant; and
 (II)information about National VAWA Victims Relocation Pool vouchers; and (iv)if the emergency transfer request has been denied due to reasons unrelated to the availability of a safe and suitable unit, the tenant may appeal the decision through the applicable grievance or hearing process of the covered housing provider;
 (D)with respect to a request for a National VAWA Victims Relocation Pool voucher— (i)the request may be made to the Secretary of Housing and Urban Development by a tenant, a collaborative applicant of the local Continuum of Care or designee of the collaborative applicant, a public housing agency, or the covered housing provider; and
 (ii)not later than 10 days after the date on which the Secretary of Housing and Urban Development receives a request for a National VAWA Victims Relocation Pool voucher and the selected relocation jurisdiction of the tenant, the Secretary shall process the request and refer administration of the National VAWA Victims Relocation Pool voucher to the appropriate public housing agency of the selected jurisdiction of the tenant;
 (E)allow a victim of domestic violence dating violence, sexual assault, or stalking to temporarily relocate, while maintaining eligibility for the covered housing program without the loss of their housing status, if there are no alternative comparable housing program units available, until an emergency transfer, a National VAWA Victims Relocation Pool voucher, or an external referral resulting in comparable safe housing is obtained;
 (F)mandate that emergency transfers take priority over non-emergency transfers; (G)mandate that emergency transfers are not considered new applicants and take priority over existing waiting lists for a covered housing program;
 (H)incorporate confidentiality measures to ensure that the appropriate agency and the covered housing provider do not disclose any information regarding a tenant who is victim of domestic violence, dating violence, sexual assault, or stalking, including the location of a new dwelling unit to any person or entity without the time-limited written authorization of the tenant; and
 (I)mandate that when a tenant described submits an emergency transfer request to a covered housing provider, the covered housing provider shall provide contact information for—
 (i)local organizations offering assistance to tenants and other housing providers who may have safe and available housing; or
 (ii)contact information for the regional HUD office or applicable public housing agency. (5)Duties of collaborative applicants of a local Continuum of CareIn addition to adopting the policies described in paragraph (4) in an emergency transfer policy, the collaborative applicant of each local Continuum of Care, or a designee of the collaborative applicant, shall—
 (A)coordinate and facilitate emergency transfers and external referrals across projects funded under the Continuum of Care;
 (B)prioritize an external referral across projects funded under the Continuum of Care for the next available safe housing option for which a tenant may be eligible;
 (C)coordinate external referrals with the collaborative applicant of the local Continuum of Care, or designee of the collaborative applicant, in other jurisdictions in cases where a tenant requests an out-of-jurisdiction transfer; and
 (D)ensure that a tenant is not required to be reassessed and retains chronically homeless status, if applicable, through the local Continuum of Care intake process when seeking an emergency transfer or external referral placement.
 (6)Regional officesEach HUD regional office shall— (A)in collaboration with public housing agencies and the entities described in paragraph (5), develop and implement a regional emergency transfer plan, which shall—
 (i)set forth how covered housing providers shall coordinate external referrals with the HUD regional office;
 (ii)be submitted to the Violence Against Women Director described in section 41413 and made publicly available; and
 (iii)include any additional policies, priorities, and strategies set by the entities described in paragraph (5); and
 (B)in consultation with the Violence Against Women Director described in section 41413, facilitate external referral requests for tenants who are victims of domestic violence, dating violence, sexual assault, or stalking if the tenant cannot obtain an emergency transfer or a National VAWA Victims Relocation Pool voucher.
 (7)Covered housing providersEach covered housing provider shall develop and implement an emergency transfer policy consistent with the requirements in paragraph (4) or (5).;
 (6)by amending subsection (f) to read as follows:  (f)Policies and procedures for emergency transfer and National VAWA Victims Relocation Pool vouchers (1)In generalNot later than 60 days after the date of enactment of the Violence Against Women Reauthorization Act of 2019, the Secretary of Housing and Urban Development shall establish policies and procedures under which a tenant may receive, under subsection (e), subject to the availability of funds, a National VAWA Victims Relocation Pool voucher.
 (2)Appropriate agenciesNot later than 180 days after the date of enactment of the Violence Against Women Reauthorization Act of 2019, the head of each appropriate agency shall establish the policies required under subsection (e) with respect to emergency transfers and National VAWA Victims Relocation Pool vouchers.;
 (7)by redesignating subsection (g) as subsection (h); (8)by inserting after subsection (f) the following:
						
							(g)Training and referrals
								(1)Training for staff of covered housing programs
 (A)In generalThe Secretary of Housing and Urban Development, in partnership with domestic and sexual violence experts, shall develop mandatory in-person or electronic training for staff of covered housing providers to provide a basic understanding of domestic violence, dating violence, sexual assault, and stalking, and to facilitate implementation of this section.
 (B)Appropriate staffEach covered housing provider shall identify— (i)appropriate staff to attend the basic understanding training described in subparagraph (A) periodically; and
 (ii)appropriate staff engaged in tenant services to attend both the basic understanding training and the implementation training described in subparagraph (A) as necessary.
 (2)ReferralsThe appropriate agency with respect to each covered housing program and the local Continuum of Care shall supply all appropriate staff of the covered housing providers with a referral listing of public contact information for all domestic violence, dating violence, sexual assault, and stalking service providers offering services in its coverage area.
 (3)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection such sums as may be necessary for each of fiscal years 2021 through 2025.; and
 (9)by inserting after subsection (h), as so redesignated, the following:  (i)Rules of constructionNothing in this section shall be construed—
 (1)to limit any right, remedy, or procedure otherwise available to enforce the Violence Against Women Act of 2005 (Public Law 109–162; 119 Stat. 2960) and subsequent amendments prior to the date of enactment of the Violence Against Women Reauthorization Act of 2019; or
 (2)to supersede any provision of any Federal, State, or local law that provides greater protection than this section for victims of domestic violence, dating violence, sexual assault, or stalking..
 (b)National VAWA Victims Relocation Pool vouchersSection 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) is amended by adding at the end the following:
					
						(21)National VAWA Victims Relocation Pool vouchers
 (A)In generalThe Secretary shall set aside, from amounts made available for rental assistance under this subsection, amounts for use only for providing such assistance for the creation of a National VAWA Victims Relocation Pool, which shall provide rental assistance on behalf of tenants who are victims of domestic violence, dating violence, sexual assault, and stalking eligible for assistance under section 41411(e) of the Violence Against Women Act of 1994 (34 U.S.C. 12491(e)).
 (B)Termination of vouchers upon turnoverA public housing agency shall not reissue assistance that is made available from appropriated funds for a tenant when the assistance for the tenant is terminated, unless specifically authorized by the Secretary.
 (C)Authorization of appropriationsBeginning in fiscal year 2021 and each fiscal year thereafter, there are authorized to be appropriated $20,000,000 to provide vouchers for rental assistance under this paragraph.. 
 602.Ensuring compliance and implementation; prohibiting retaliation against victimsChapter 2 of subtitle N of title IV of the Violence Against Women Act of 1994 (34 U.S.C. 12491 et seq.) is amended by inserting after section 41411 the following:
				
					41412.Compliance reviews
						(a)Regular compliance reviews
 (1)In generalEach appropriate agency shall establish a process by which to review compliance with the requirements of this subtitle, which shall—
 (A)in consultation with the Violence Against Women Director described in section 41413 and any other relevant officials of the appropriate agency, be incorporated into other existing compliance review processes of the appropriate agency; and
 (B)examine— (i)covered housing provider compliance with requirements prohibiting the denial of assistance, tenancy, or occupancy rights on the basis of domestic violence, dating violence, sexual assault, or stalking;
 (ii)covered housing provider compliance with confidentiality provisions set forth in section 41411(c)(4);
 (iii)covered housing provider compliance with the notification requirements set forth in section 41411(d)(2);
 (iv)covered housing provider compliance with accepting documentation set forth in section 41411(c); (v)covered housing provider compliance with emergency transfer requirements set forth in section 41411(e); and
 (vi)covered housing provider compliance with the prohibition on retaliation set forth in section 41414. (2)FrequencyEach appropriate agency shall conduct the review described in paragraph (1) on a regular basis, as determined by the appropriate agency.
 (b)RegulationsNot later than 1 year after the date of enactment of the Violence Against Women Reauthorization Act of 2019, each appropriate agency shall issue regulations to implement subsection (a), which shall— (1)define standards of compliance for covered housing providers;
 (2)include detailed reporting requirements, including the number of emergency transfers and National VAWA Victims Relocation Pool vouchers requested and granted, as well as the length of time needed to process emergency transfers, National VAWA Victims Relocation Pool vouchers, and external referrals; and
 (3)include standards for corrective action plans where a covered housing provider has failed to meet compliance standards.
 (c)Public DisclosureEach appropriate agency shall ensure that an agency-level assessment of the information collected during the compliance review process completed pursuant to this subsection—
 (1)includes an evaluation of each topic identified in subsection (a); and
 (2)is made publicly available. 41413.Department of Housing and Urban Development Violence Against Women Director (a)EstablishmentThere shall be, within the Office of the Secretary of the Department of Housing and Urban Development, a Violence Against Women Director (in this section referred to as the Director).
 (b)DutiesThe Director shall— (1)support implementation of the provisions of this subtitle;
 (2)coordinate development of Federal regulations, policy, protocols, and guidelines on matters relating to the implementation of this subtitle, at each agency administering a covered housing program;
 (3)advise and coordinate with designated officials within the United States Interagency Council on Homelessness, the Department of Housing and Urban Development, the Department of the Treasury, the Department of Agriculture, the Department of Health and Human Services, the Department of Veterans Affairs, and the Department of Justice concerning legislation, implementation, and other issues relating to or affecting the housing provisions under this subtitle;
 (4)provide technical assistance, coordination, and support to each appropriate agency regarding advancing housing protections and access to housing for victims of domestic violence, dating violence, sexual assault, and stalking, including compliance with this subtitle;
 (5)ensure that adequate technical assistance is made available to covered housing providers regarding implementation of this subtitle, as well as other issues related to advancing housing protections for victims of domestic violence, dating violence, sexual assault, and stalking, including compliance with this subtitle;
 (6)act as a liaison with the judicial branches of Federal, State, and local governments on matters relating to the housing needs of victims of domestic violence, dating violence, sexual assault, and stalking;
 (7)implement a quality control system and a corrective action plan system for those covered housing providers that fail to comply with this subtitle, wherein—
 (A)covered housing providers completing corrective action plans shall be required to consult with national, State, or local programs focused on victims of domestic violence, dating violence, sexual assault, or stalking; and
 (B)the corrective action plans shall include provisions requiring covered housing providers to review and develop appropriate notices, procedures, and staff training to improve compliance with this subtitle, in consultation with national, State, or local programs focused on victims described in subparagraph (A);
 (8)establish a formal reporting process to receive individual complaints concerning noncompliance with this subtitle;
 (9)coordinate the development of interagency guidelines to improve the availability of centralized information concerning available dwelling units for use in facilitating the emergency transfer process;
 (10)coordinate the process for tracking of requests, notice, and approval of National VAWA Victims Relocation Pool vouchers, and further implement, as necessary, any policies or procedures relating to the National VAWA Victims Relocation Pool vouchers;
 (11)work with HUD regional offices to develop a mechanism to implement regional external referral plans and officials at each appropriate agency relating to the development of Federal regulations, policy, protocols, and guidelines regarding uniform timeframes for the completion of emergency transfers, National VAWA Victims Relocation Pool vouchers, and external referrals;
 (12)coordinate with each appropriate agency to ensure that standardized documents relating to the implementation of this title are translated into multiple language and made accessible to covered housing providers within a reasonable time upon adoption of the documents by the appropriate agency;
 (13)ensure that the documents described in paragraph (11), including guidance and notices to victims, are distributed in commonly encountered languages by covered housing providers consistent with title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) and any guidance issued by the appropriate agencies in accordance with Executive Order 13166 (42 U.S.C. 2000d–1 note; relating to access to services for persons with limited English proficiency); and
 (14)in consultation with each appropriate agency, identify existing compliance review processes that could incorporate the compliance reviews required under section 41412(a).
 (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2021 through 2025.
						41414.Prohibition on retaliation
 (a)Nondiscrimination requirementNo covered housing provider shall discriminate against any person because that person has opposed any act or practice made unlawful by this subtitle, or because that individual testified, assisted, or participated in any matter related to this subtitle.
 (b)Prohibition on coercionNo covered housing provider shall coerce, intimidate, threaten, or interfere with, or retaliate against, any person in the exercise or enjoyment of, or on account of the person having exercised or enjoyed, or on account of the person having aided or encouraged any other individual in the exercise or enjoyment of, any rights or protections under this subtitle, including—
 (1)intimidating or threatening any person because that person is assisting or encouraging an individual entitled to claim the rights or protections under this subtitle; and
 (2)retaliating against any person because that person has participated in any investigation or action to enforce this subtitle.
 (c)Enforcement authority of the SecretaryThe authority of the Secretary of Housing and Urban Development and the Office for Fair Housing and Equal Opportunity to enforce this section shall be the same as the Fair Housing Act (42 U.S.C. 3610 et seq.)..
			603.Protecting the right to report crime from one’s home
 (a)In generalChapter 2 of subtitle N of title IV of the Violence Against Women Act of 1994 (34 U.S.C. 12491 et seq.), as amended by this Act, is further amended by inserting after section 41414 the following:
					
						41415.Right to Report Crime and Emergencies from One’s Home
 (a)DefinitionIn this section, the term covered governmental entity means any municipal, county, or State government that receives funding under section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306).
							(b)Right To report
 (1)In generalLandlords, homeowners, residents, occupants, and guests of, and applicants for, housing— (A)shall have the right to seek law enforcement or emergency assistance on their own behalf or on behalf of another person in need of assistance; and
 (B)shall not be penalized based on their requests for assistance or based on criminal activity of which they are a victim or otherwise not at fault under statutes, ordinances, regulations, or policies adopted or enforced by covered governmental entities.
 (2)Prohibited penaltiesPenalties that are prohibited under paragraph (1) include—
 (A)actual or threatened assessment of penalties, fees, or fines; (B)actual or threatened eviction;
 (C)actual or threatened refusal to rent or renew tenancy; (D)actual or threatened refusal to issue an occupancy permit or landlord permit; and
 (E)actual or threatened closure of the property, or designation of the property as a nuisance or a similarly negative designation.
 (c)ReportingConsistent with the process described in section 104(b) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(b)), covered governmental entities shall—
 (1)report any of their laws or policies, or, as applicable, the laws or policies adopted by subgrantees, that impose penalties on landlords, homeowners, residents, occupants, guests, or housing applicants based on requests for law enforcement or emergency assistance or based on criminal activity that occurred at a property; and
 (2)certify that they are in compliance with the protections under this subtitle or describe the steps the covered governmental entities will take within 180 days to come into compliance, or to ensure compliance among subgrantees.
 (d)OversightOversight and accountability mechanisms provided for under title VIII of the Civil Rights Act of 1968 (42 U.S.C. 3601 et seq.) shall be available to address violations of this section.
 (e)SubgranteesFor those covered governmental entities that distribute funds to subgrantees, compliance with subsection (c)(1) includes inquiring about the existence of laws and policies adopted by subgrantees that impose penalties on landlords, homeowners, residents, occupants, guests, or housing applicants based on requests for law enforcement or emergency assistance or based on criminal activity that occurred at a property..
				(b)Supporting effective crime reduction methods
 (1)Additional authorized use of Byrne-JAG fundsSection 501(a)(1) of subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152(a)(1)) is amended by adding after subparagraph (H) the following:
						
 (I)Programs for the development and implementation of methods of reducing crime in communities, to supplant punitive programs or policies. For purposes of this subparagraph, a punitive program or policy is a program or policy that (i) imposes a penalty described in section 41415(b)(2) of the Violence Against Women Act of 1994 on the basis of a request for law enforcement or emergency assistance; or (ii) imposes a penalty described in section 41415(b)(2) of the Violence Against Women Act of 1994 on a landlord, homeowner, tenant, resident, occupant, or guest because of criminal activity at the property, including domestic violence dating violence, sexual assault, and stalking, where the landlord, homeowner, tenant, resident, occupant, or guest was a victim of such criminal activity..
 (2)Additional authorized use of COPS fundsSection 1701(b) of part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(b)) is amended—
 (A)in paragraph (22), by striking and after the semicolon; (B)in paragraph (23), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (24)to develop and implement methods of reducing crime in communities, to supplant punitive programs or policies (as such term is defined in section 501(a)(1)(I))..
 (3)Additional authorized use of grants to improve criminal justice response policiesSection 2101(b) of part U of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10461(b)), as amended by this Act, is further amended by adding at the end the following:
						
 (25)To develop and implement methods of reducing crime in communities, to supplant punitive programs or policies. For purposes of this paragraph, a punitive program or policy is a program or policy that (A) imposes a penalty described in section 41415(b) of the Violence Against Women Act of 1994 on the basis of a request for law enforcement or emergency assistance; or (B) imposes a penalty described in section 41415(b) of the Violence Against Women Act of 1994 on a landlord, homeowner, tenant, resident, occupant, or guest because of criminal activity at the property, including domestic violence, dating violence, sexual assault, and stalking, where the landlord, homeowner, tenant, resident, occupant, or guest was a victim of such criminal activity..
					604.Transitional housing assistance grants for victims of domestic violence, dating violence, sexual
 assault, or stalkingSection 40299 of the Violence Against Women Act of 1994 (34 U.S.C. 12351) is amended— (1)in subsection (a), in the matter preceding paragraph (1)—
 (A)by striking the Director of the Violence Against Women Office and inserting the Director of the Office on Violence Against Women; and (B)by inserting after , other nonprofit, nongovernmental organizations the following: , population-specific organizations; and
 (2)in subsection (g)— (A)in paragraph (1), by striking 2014 through 2018 and inserting 2021 through 2025;
 (B)in paragraph (2), by striking 5 percent and inserting 8 percent; and (C)in paragraph (3)(B), by striking 0.25 percent and inserting 0.5 percent.
					605.Addressing the housing needs of victims of domestic violence, dating violence, sexual assault, and
			 stalking
 (a)McKinney-Vento Homeless Assistance GrantsSection 423(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11383(a)) is amended by adding at the end the following:
					
 (13)Facilitating and coordinating activities to ensure compliance with subsection (e) of section 41411 of the Violence Against Women Act of 1994 (34 U.S.C. 12491) and monitoring compliance with the confidentiality protections of subsection (c)(4) of such section..
 (b)Collaborative grants To increase the long-Term stability of victimsSection 41404(i) of the Violence Against Women Act of 1994 (34 U.S.C. 12474(i)) is amended by striking 2014 through 2018 and inserting 2021 through 2025.
 (c)Grants To combat violence against women in public and assisted housingSection 41405 of the Violence Against Women Act of 1994 (34 U.S.C. 12475) is amended— (1)in subsection (b), by striking the Director of the Violence Against Women Office and inserting the Director of the Office on Violence Against Women;
 (2)in subsection (c)(2)(D), by inserting after linguistically and culturally specific service providers, the following: population-specific organizations,; and (3)in subsection (g), by striking 2014 through 2018 and inserting the following: 2021 through 2025.
 606.United States Housing Act of 1937 amendmentsSection 5A(d) of the United States Housing Act of 1937 (42 U.S.C. 1437c–1(d)) is amended— (1)by amending paragraph (13) to read as follows:
					
						(13)Domestic violence, dating violence, sexual assault, or stalking programs
 (A)CopiesA copy of— (i)all standardized notices issued pursuant to the housing protections under subtitle N of the Violence Against Women Act of 1994, including the notice required under section 41411(d) of the Violence Against Women Act of 1994;
 (ii)the emergency transfer plan issued pursuant to section 41411 of the Violence Against Women Act of 1994; and
 (iii)any and all memoranda of understanding with other covered housing providers developed to facilitate emergency transfers under section 41411(e) of the Violence Against Women Act of 1994.
 (B)DescriptionsA description of— (i)any activities, services, or programs provided or offered by an agency, either directly or in partnership with other service providers, to child or adult victims of domestic violence, dating violence, sexual assault, or stalking;
 (ii)any activities, services, or programs provided or offered by a public housing agency that helps child and adult victims of domestic violence, dating violence, sexual assault, or stalking, to obtain or maintain housing;
 (iii)any activities, services, or programs provided or offered by a public housing agency to prevent domestic violence, dating violence, sexual assault, and stalking, or to enhance victim safety in assisted families; and
 (iv)all training and support services offered to staff of the public housing agency to provide a basic understanding of domestic violence, dating violence, sexual assault, and stalking, and to facilitate implementation of the housing protections of section 41411 of the Violence Against Women Act of 1994.; and
 (2)in paragraph (16), by inserting the Violence Against Women Act of 1994, before the Fair Housing Act. VIIEconomic Security for Victims 701.FindingsCongress finds the following:
 (1)More than 1 in 3 women and nearly 1 in 3 men experience sexual violence, and 1 in 5 women have survived completed or attempted rape. Such violence has a devastating impact on women’s physical and emotional health, financial security, and ability to maintain their jobs, and thus impacts interstate commerce and economic security.
 (2)The Office on Violence Against Women of the Department of Justice defines domestic violence as a pattern of abusive behavior in any relationship that is used by one intimate partner to gain or maintain power and control over another intimate partner. Domestic violence can include physical, sexual, emotional, economic, or psychological actions or threats of actions that influence another person. Domestic violence includes any behaviors that intimidate, manipulate, humiliate, isolate, frighten, terrorize, coerce, threaten, blame, hurt, injure, or wound an individual.
 (3)The Centers for Disease Control and Prevention report that domestic violence or intimate partner violence is a serious public health issue for millions of individuals in the United States. Nearly 1 in 4 women and 1 in 9 men in the United States have suffered sexual violence, physical violence, or stalking by an intimate partner.
 (4)Transgender and gender non-conforming people face extraordinary levels of physical and sexual violence.
 (5)More than 1 in 4 transgender people have faced bias-driven assault, and this rate is higher for trans women and trans people of color.
 (6)The American Foundation for Suicide Prevention has found that transgender and gender non-conforming people had an elevated prevalence of suicide attempts, especially when they have suffered physical or sexual violence.
 (7)Homicide is one of the leading causes of death for women on the job. Domestic partners or relatives commit 43 percent of workplace homicides against women. One study found that intimate partner violence resulted in 142 homicides among women at work in the United States from 2003 to 2008, a figure which represents 22 percent of the 648 workplace homicides among women during the period. In fact, in 2010, homicides against women at work increased by 13 percent despite continuous declines in overall workplace homicides in recent years.
 (8)Women in the United States are 25 times more likely to be murdered with guns than women in other high-income countries. Female intimate partners are more likely to be murdered with a firearm than all other means combined. The presence of a gun in domestic violence situations increases the risk of homicide for women by 500 percent.
 (9)Violence can have a dramatic impact on the survivor of such violence. Studies indicate that 44 percent of surveyed employed adults experienced the effect of domestic violence in the workplace, and 64 percent indicated their workplace performance was affected by such violence. Another recent survey found that 78 percent of offenders used workplace resources to express anger, check up on, pressure, or threaten a survivor. Sexual assault, whether occurring in or out of the workplace, can impair an employee’s work performance, require time away from work, and undermine the employee’s ability to maintain a job. Nearly 50 percent of sexual assault survivors lose their jobs or are forced to quit in the aftermath of the assaults.
 (10)Studies find that 60 percent of single women lack economic security and 81 percent of households with single mothers live in economic insecurity. Significant barriers that survivors confront include access to housing, transportation, and child care. Ninety-two percent of homeless women have experienced domestic violence, and more than 50 percent of such women cite domestic violence as the direct cause for homelessness. Survivors are deprived of their autonomy, liberty, and security, and face tremendous threats to their health and safety.
 (11)The Centers for Disease Control and Prevention report that survivors of severe intimate partner violence lose nearly 8 million days of paid work, which is the equivalent of more than 32,000 full-time jobs and almost 5,600,000 days of household productivity each year. Therefore, women disproportionately need time off to care for their health or to find safety solutions, such as obtaining a restraining order or finding housing, to avoid or prevent further violence.
 (12)Annual costs of intimate partner violence are estimated to be more than $8,300,000,000. According to the Centers for Disease Control and Prevention, the costs of intimate partner violence against women in 1995 exceeded an estimated $5,800,000,000. These costs included nearly $4,100,000,000 in the direct costs of medical and mental health care and nearly $1,800,000,000 in the indirect costs of lost productivity. These statistics are generally considered to be underestimated because the costs associated with the criminal justice system are not included.
 (13)Sixty-one percent of senior executives recently surveyed said domestic violence has a harmful effect on their company’s productivity, and more than 70 percent said domestic violence negatively affects attendance. Seventy-eight percent of human resources professionals consider partner violence a workplace issue. However, more than 70 percent of United States workplaces have no formal program or policy that addresses workplace violence, let alone domestic violence. In fact, only four percent of employers provided training on domestic violence.
 (14)Studies indicate that one of the best predictors of whether a survivor will be able to stay away from his or her abuser is the degree of his or her economic independence. However, domestic violence, dating violence, sexual assault, and stalking often negatively impact a survivor’s ability to maintain employment.
 (15)Abusers frequently seek to exert financial control over their partners by actively interfering with their ability to work, including preventing their partners from going to work, harassing their partners at work, limiting their partners’ access to cash or transportation, and sabotaging their partners’ child care arrangements.
 (16)Economic abuse refers to behaviors that control an intimate partner’s ability to acquire, use, and maintain access to, money, credit, ownership of assets, or access to governmental or private financial benefits, including defaulting on joint obligations (such as school loans, credit card debt, mortgages, or rent). Other forms of such abuse may include preventing someone from attending school, threatening to or actually terminating employment, controlling or withholding access to cash, checking, or credit accounts, and attempting to damage or sabotage the creditworthiness of an intimate partner, including forcing an intimate partner to write bad checks, forcing an intimate partner to default on payments related to household needs, such as housing, or forcing an intimate partner into bankruptcy.
 (17)The Patient Protection and Affordable Care Act (Public Law 111–148), and the amendments made by such Act, ensures that most health plans must cover preventive services, including screening and counseling for domestic violence, at no additional cost. In addition, it prohibits insurance companies from discriminating against patients for preexisting conditions, like domestic violence.
 (18)Yet, more can be done to help survivors. Federal law in effect on the day before the date of enactment of this Act does not explicitly—
 (A)authorize survivors of domestic violence, dating violence, sexual assault, or stalking to take leave from work to seek legal assistance and redress, counseling, or assistance with safety planning activities;
 (B)address the eligibility of survivors of domestic violence, dating violence, sexual assault, or stalking for unemployment compensation;
 (C)provide job protection to survivors of domestic violence, dating violence, sexual assault, or stalking;
 (D)prohibit insurers and employers who self-insure employee benefits from discriminating against survivors of domestic violence, dating violence, sexual assault, or stalking and those who help them in determining eligibility, rates charged, and standards for payment of claims; or
 (E)prohibit insurers from disclosing information about abuse and the location of the survivors through insurance databases and other means.
 (19)This Act aims to empower survivors of domestic violence, dating violence, sexual assault, or stalking to be free from violence, hardship, and control, which restrains basic human rights to freedom and safety in the United States.
 702.National Resource Center on workplace responses to assist victims of domestic and sexual violenceSection 41501 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12501) is amended—
 (1)in subsection (a)— (A)by inserting and sexual harassment after domestic and sexual violence; and
 (B)by striking employers and labor organizations and inserting employers, labor organizations, and victim service providers; (2)in subsection (b)(3), by striking and stalking and inserting stalking, and sexual harassment;
 (3)in subsection (c)(1), by inserting before the period at the end or sexual harassment; (4)in subsection (c)(2)(A), by inserting or sexual harassment after sexual violence; and
 (5)in subsection (e), by striking $1,000,000 for each of fiscal years 2014 through 2018 and inserting $2,000,000 for each of fiscal years 2021 through 2025. 703.Entitlement to unemployment compensation for victims of sexual and other harassment and survivors of domestic violence, sexual assault, or stalking (a)Unemployment compensation personnel trainingSection 303(a) of the Social Security Act (42 U.S.C. 503(a)) is amended—
 (1)by redesignating paragraphs (4) through (12) as paragraphs (5) through (13), respectively; and (2)by inserting after paragraph (3) the following new paragraph:
						
 (4)(A)Such methods of administration as will ensure that— (i)applicants for unemployment compensation and individuals inquiring about such compensation are notified of the provisions of section 3304(a)(19) of the Internal Revenue Code of 1986; and
 (ii)claims reviewers and hearing personnel are trained in— (I)the nature and dynamics of sexual and other harassment, domestic violence, sexual assault, or stalking; and
 (II)methods of ascertaining and keeping confidential information about possible experiences of sexual and other harassment, domestic violence, sexual assault, or stalking to ensure that—
 (aa)requests for unemployment compensation based on separations stemming from sexual and other harassment, domestic violence, sexual assault, or stalking are identified and adjudicated; and
 (bb)confidentiality is provided for the individual’s claim and submitted evidence. (B)For purposes of this paragraph—
 (i)the terms domestic violence, sexual assault, and stalking have the meanings given such terms in section 40002 of the Violence Against Women Act of 1994; (ii)the term sexual and other harassment has the meaning given such term under State law, regulation, or policy; and
 (iii)the term survivor of domestic violence, sexual assault, or stalking means— (I)a person who has experienced or is experiencing domestic violence, sexual assault, or stalking; and
 (II)a person whose family or household member has experienced or is experiencing domestic violence, sexual assault, or stalking..
 (b)TANF personnel trainingSection 402(a) of the Social Security Act (42 U.S.C. 602(a)) is amended by adding at the end the following new paragraph:
					
						(8)Certification that the State will provide information to survivors of sexual and other harassment,
			 domestic violence, sexual assault, or stalking
 (A)In generalA certification by the chief executive officer of the State that the State has established and is enforcing standards and procedures to—
 (i)ensure that applicants for assistance under the State program funded under this part and individuals inquiring about such assistance are adequately notified of—
 (I)the provisions of section 3304(a)(19) of the Internal Revenue Code of 1986; and (II)assistance made available by the State to survivors of sexual and other harassment, domestic violence, sexual assault, or stalking;
 (ii)ensure that case workers and other agency personnel responsible for administering the State program funded under this part are adequately trained in—
 (I)the nature and dynamics of sexual and other harassment, domestic violence, sexual assault, or stalking;
 (II)State standards and procedures relating to the prevention of, and assistance for individuals who are survivors of sexual and other harassment, domestic violence, sexual assault, or stalking; and
 (III)methods of ascertaining and keeping confidential information about possible experiences of sexual and other harassment, domestic violence, sexual assault, or stalking;
 (iii)ensure that, if a State has elected to establish and enforce standards and procedures regarding the screening for, and identification of, domestic violence pursuant to paragraph (7)—
 (I)applicants for assistance under the State program funded under this part and individuals inquiring about such assistance are adequately notified of options available under such standards and procedures; and
 (II)case workers and other agency personnel responsible for administering the State program funded under this part are provided with adequate training regarding such standards and procedures and options available under such standards and procedures; and
 (iv)ensure that the training required under subparagraphs (B) and, if applicable, (C)(ii) is provided through a training program operated by an eligible entity.
 (B)DefinitionsFor purposes of this paragraph— (i)the terms domestic violence, sexual assault, and stalking have the meanings given such terms in section 40002 of the Violence Against Women Act of 1994;
 (ii)the term sexual and other harassment has the meaning given such term under State law, regulation, or policy; and (iii)the term survivor of domestic violence, sexual assault, or stalking means—
 (I)a person who has experienced or is experiencing domestic violence, sexual assault, or stalking; and (II)a person whose family or household member has experienced or is experiencing domestic violence, sexual assault, or stalking..
				(c)Sexual and other harassment, domestic violence, sexual assault, or stalking training grant program
 (1)Grants authorizedThe Secretary of Labor (in this subsection referred to as the Secretary) is authorized to award— (A)a grant to a national victim service provider in order for such organization to—
 (i)develop and disseminate a model training program (and related materials) for the training required under section 303(a)(4)(B) of the Social Security Act, as added by subsection (b), and under subparagraph (B) and, if applicable, subparagraph (C)(ii) of section 402(a)(8) of such Act, as added by subsection (c); and
 (ii)provide technical assistance with respect to such model training program, including technical assistance to the temporary assistance for needy families program and unemployment compensation personnel; and
 (B)grants to State, Tribal, or local agencies in order for such agencies to contract with eligible entities to provide State, Tribal, or local caseworkers and other State, Tribal, or local agency personnel responsible for administering the temporary assistance for needy families program established under part A of title IV of the Social Security Act in a State or Indian reservation with the training required under subparagraph (B) and, if applicable, subparagraph (C)(ii) of such section 402(a)(8).
 (2)Eligible entity definedFor purposes of paragraph (1)(B), the term eligible entity means an entity— (A)that is—
 (i)a State or Tribal domestic violence coalition or sexual assault coalition; (ii)a State or local victim service provider with recognized expertise in the dynamics of domestic violence, sexual assault, or stalking whose primary mission is to provide services to survivors of domestic violence, sexual assault, or stalking, including a rape crisis center or domestic violence program; or
 (iii)an organization with demonstrated expertise in State or county welfare laws and implementation of such laws and experience with disseminating information on such laws and implementation, but only if such organization will provide the required training in partnership with an entity described in clause (i) or (ii); and
 (B)that— (i)has demonstrated expertise in the dynamics of both domestic violence and sexual assault, such as a joint domestic violence and sexual assault coalition; or
 (ii)will provide the required training in partnership with an entity described in clause (i) or (ii) of subparagraph (A) in order to comply with the dual domestic violence and sexual assault expertise requirement under clause (i).
 (3)ApplicationAn entity seeking a grant under this subsection shall submit an application to the Secretary at such time, in such form and manner, and containing such information as the Secretary specifies.
					(4)Reports
 (A)Reports to congressNot later than a year after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report on the grant program established under this subsection.
 (B)Reports available to publicThe Secretary shall establish procedures for the dissemination to the public of each report submitted under subparagraph (A). Such procedures shall include the use of the internet to disseminate such reports.
						(5)Authorization of appropriations
 (A)In generalThere are authorized to be appropriated— (i)$1,000,000 for fiscal year 2021 to carry out the provisions of paragraph (1)(A); and
 (ii)$12,000,000 for each of fiscal years 2021 through 2025 to carry out the provisions of paragraph (1)(B).
 (B)Three-year availability of grant fundsEach recipient of a grant under this subsection shall return to the Secretary any unused portion of such grant not later than 3 years after the date the grant was awarded, together with any earnings on such unused portion.
 (C)Amounts returnedAny amounts returned pursuant to subparagraph (B) shall be available without further appropriation to the Secretary for the purpose of carrying out the provisions of paragraph (1)(B).
						(d)Effect on existing laws, etc
 (1)More protective laws, agreements, programs, and plansNothing in this title shall be construed to supersede any provision of any Federal, State, or local law, collective bargaining agreement, or employment benefits program or plan that provides greater unemployment insurance benefits for survivors of sexual and other harassment, domestic violence, sexual assault, or stalking than the rights established under this title.
 (2)Less protective laws, agreements, programs, and plansAny law, collective bargaining agreement, or employment benefits program or plan of a State or unit of local government is preempted to the extent that such law, agreement, or program or plan would impair the exercise of any right established under this title or the amendments made by this title.
					(e)Effective date
					(1)Unemployment amendments
 (A)In generalExcept as provided in subparagraph (B) and paragraph (2), the amendments made by this section shall apply in the case of compensation paid for weeks beginning on or after the expiration of the 180-day period beginning on the date of enactment of this Act.
						(B)Extension of effective date for State law amendment
 (i)In generalExcept as provided in paragraph (2), in a case in which the Secretary of Labor identifies a State as requiring a change to its statutes, regulations, or policies in order to comply with the amendments made by this section, such amendments shall apply in the case of compensation paid for weeks beginning after the earlier of—
 (I)the date the State changes its statutes, regulations, or policies in order to comply with such amendments; or
 (II)the end of the first session of the State legislature which begins after the date of enactment of this Act or which began prior to such date and remained in session for at least 25 calendar days after such date, except that in no case shall such amendments apply before the date that is 180 days after the date of enactment of this Act.
 (ii)Session definedIn this subparagraph, the term session means a regular, special, budget, or other session of a State legislature. (2)TANF amendment (A)In generalExcept as provided in subparagraph (B), the amendment made by subsection (c) shall take effect on the date of enactment of this Act.
 (B)Extension of effective date for State law amendmentIn the case of a State plan under part A of title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State action (including legislation, regulation, or other administrative action) in order for the plan to meet the additional requirements imposed by the amendment made by subsection (c), the State plan shall not be regarded as failing to comply with the requirements of such amendment on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session is considered to be a separate regular session of the State legislature.
 (f)DefinitionsIn this section, the terms domestic violence, sexual assault, stalking, survivor of domestic violence, sexual assault, or stalking, and victim service provider have the meanings given such terms in section 3304(g) of the Internal Revenue Code of 1986. 704.Study and reports on barriers to survivors’ economic security access (a)StudyThe Secretary of Health and Human Services, in consultation with the Secretary of Labor, shall conduct a study on the barriers that survivors of domestic violence, dating violence, sexual assault, or stalking throughout the United States experience in maintaining economic security as a result of issues related to domestic violence, dating violence, sexual assault, or stalking.
 (b)ReportsNot later than 1 year after the date of enactment of this title, and every 5 years thereafter, the Secretary of Health and Human Services, in consultation with the Secretary of Labor, shall submit a report to Congress on the study conducted under subsection (a).
 (c)ContentsThe study and reports under this section shall include— (1)identification of geographic areas in which State laws, regulations, and practices have a strong impact on the ability of survivors of domestic violence, dating violence, sexual assault, or stalking to exercise—
 (A)any rights under this Act without compromising personal safety or the safety of others, including family members and excluding the abuser; and
 (B)other components of economic security, including financial empowerment, affordable housing, transportation, healthcare access, and quality education and training opportunities;
 (2)identification of geographic areas with shortages in resources for such survivors, with an accompanying analysis of the extent and impact of such shortage;
 (3)analysis of factors related to industries, workplace settings, employer practices, trends, and other elements that impact the ability of such survivors to exercise any rights under this Act without compromising personal safety or the safety of others, including family members;
 (4)the recommendations of the Secretary of Health and Human Services and the Secretary of Labor with respect to resources, oversight, and enforcement tools to ensure successful implementation of the provisions of this Act in order to support the economic security and safety of survivors of domestic violence, dating violence, sexual assault, or stalking; and
 (5)best practices for States, employers, health carriers, insurers, and other private entities in addressing issues related to domestic violence, dating violence, sexual assault, or stalking.
 705.GAO studyNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate a report that examines, with respect to survivors of domestic violence, dating violence, sexual assault, or stalking who are, or were, enrolled at institutions of higher education and borrowed a loan made, insured, or guaranteed under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) for which the survivors have not repaid the total interest and principal due, each of the following:
 (1)The implications of domestic violence, dating violence, sexual assault, or stalking on a borrower's ability to repay their Federal student loans.
 (2)The adequacy of policies and procedures regarding Federal student loan deferment, forbearance, and grace periods when a survivor has to suspend or terminate the survivor's enrollment at an institution of higher education due to domestic violence, dating violence, sexual assault, or stalking.
 (3)The adequacy of institutional policies and practices regarding retention or transfer of credits when a survivor has to suspend or terminate the survivor's enrollment at an institution of higher education due to domestic violence, dating violence, sexual assault, or stalking.
 (4)The availability or any options for a survivor of domestic violence, dating violence, sexual assault, or stalking who attended an institution of higher education that committed unfair, deceptive, or abusive acts or practices, or otherwise substantially misrepresented information to students, to be able to seek a defense to repayment of the survivor's Federal student loan.
 (5)The limitations faced by a survivor of domestic violence, dating violence, sexual assault, or stalking to obtain any relief or restitution on the survivor's Federal student loan debt due to the use of forced arbitration, gag orders, or bans on class actions.
				706.Education and information programs for survivors
				(a)Public education campaign
 (1)In generalThe Secretary of Labor, in conjunction with the Secretary of Health and Human Services (through the Director of the Centers for Disease Control and Prevention and the grant recipient under section 41501 of the Violence Against Women Act of 1994 that establishes the national resource center on workplace responses to assist victims of domestic and sexual violence) and the Attorney General (through the Principal Deputy Director of the Office on Violence Against Women), shall coordinate and provide for a national public outreach and education campaign to raise public awareness of the workplace impact of domestic violence, dating violence, sexual assault, and stalking, including outreach and education for employers, service providers, teachers, and other key partners. This campaign shall pay special attention to ensure that survivors are made aware of the existence of the following types of workplace laws (Federal and/or State): anti-discrimination laws that bar treating survivors differently; leave laws, both paid and unpaid that are available for use by survivors; unemployment insurance laws and policies that address survivor eligibility.
 (2)DisseminationThe Secretary of Labor, in conjunction with the Secretary of Health and Human Services and the Attorney General, as described in paragraph (1), may disseminate information through the public outreach and education campaign on the resources and rights referred to in this subsection directly or through arrangements with health agencies, professional and nonprofit organizations, consumer groups, labor organizations, institutions of higher education, clinics, the media, and Federal, State, and local agencies.
 (3)InformationThe information disseminated under paragraph (2) shall include, at a minimum, a description of— (A)the resources and rights that are—
 (i)available to survivors of domestic violence, dating violence, sexual assault, or stalking; and (ii)established in this Act and the Violence Against Women Act of 1994 (34 U.S.C. 12291 et seq.);
 (B)guidelines and best practices on prevention of domestic violence, dating violence, stalking, and sexual assault;
 (C)resources that promote healthy relationships and communication skills; (D)resources that encourage bystander intervention in a situation involving domestic violence, dating violence, stalking, or sexual assault;
 (E)resources that promote workplace policies that support and help maintain the economic security of survivors of domestic violence, dating violence, sexual assault, or stalking, including guidelines and best practices to promote the creation of effective employee assistance programs; and
 (F)resources and rights that the heads of Federal agencies described in paragraph (2) determine are appropriate to include.
 (4)Common languagesThe Secretary of Labor shall ensure that the information disseminated to survivors under paragraph (2) is made available in commonly encountered languages.
 (b)DefinitionsIn this section: (1)Employee (A)In generalThe term employee means any individual employed by an employer. In the case of an individual employed by a public agency, such term means an individual employed as described in section 3(e)(2) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)).
 (B)BasisThe term includes a person employed as described in subparagraph (A) on a full- or part-time basis, for a fixed time period, on a temporary basis, pursuant to a detail, or as a participant in a work assignment as a condition of receipt of Federal or State income-based public assistance.
 (2)EmployerThe term employer— (A)means any person engaged in commerce or in any industry or activity affecting commerce who employs 15 or more individuals; and
 (B)includes any person acting directly or indirectly in the interest of an employer in relation to an employee, and includes a public agency that employs individuals as described in section 3(e)(2) of the Fair Labor Standards Act of 1938, but does not include any labor organization (other than when acting as an employer) or anyone acting in the capacity of officer or agent of such labor organization.
 (3)FLSA termsThe terms employ and State have the meanings given the terms in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203).
 (c)Study on workplace responsesThe Secretary of Labor, in conjunction with the Secretary of Health and Human Services, shall conduct a study on the status of workplace responses to employees who experience domestic violence, dating violence, sexual assault, or stalking while employed, in each State and nationally, to improve the access of survivors of domestic violence, dating violence, sexual assault, or stalking to supportive resources and economic security.
 (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2021 through 2025.
 707.SeverabilityIf any provision of this Act, any amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of the provisions of this Act, the amendments made by this Act, and the application of such provisions or amendments to any person or circumstance shall not be affected.
			VIIIHomicide reduction initiatives
			801.Prohibiting persons convicted of misdemeanor crimes against dating partners and persons subject to
 protection ordersSection 921(a) of title 18, United States Code, is amended— (1)in paragraph (32), by striking all that follows after The term intimate partner and inserting the following:
					
 —(A)means, with respect to a person, the spouse of the person, a former spouse of the person, an individual who is a parent of a child of the person, and an individual who cohabitates or has cohabited with the person; and
 (B)includes— (i)a dating partner or former dating partner (as defined in section 2266); and
 (ii)any other person similarly situated to a spouse who is protected by the domestic or family violence laws of the State or tribal jurisdiction in which the injury occurred or where the victim resides.;
 (2)in paragraph (33)(A)— (A)in clause (i), by inserting after Federal, State, the following: municipal,; and
 (B)in clause (ii), by inserting dating partner (as defined in section 2266), after spouse, each place it appears; (3)by redesignating paragraphs (34) and (35) as paragraphs (35) and (36) respectively; and
 (4)by inserting after paragraph (33) the following:  (34)(A)The term misdemeanor crime of stalking means an offense that—
 (i)is a misdemeanor crime of stalking under Federal, State, Tribal, or municipal law; and (ii)is a course of harassment, intimidation, or surveillance of another person that—
 (I)places that person in reasonable fear of material harm to the health or safety of— (aa)that person;
 (bb)an immediate family member (as defined in section 115) of that person; (cc)a household member of that person; or
 (dd)a spouse or intimate partner of that person; or (II)causes, attempts to cause, or would reasonably be expected to cause emotional distress to a person described in item (aa), (bb), (cc), or (dd) of subclause (I).
 (B)A person shall not be considered to have been convicted of such an offense for purposes of this chapter, unless—
 (i)the person was represented by counsel in the case, or knowingly and intelligently waived the right to counsel in the case; and
 (ii)in the case of a prosecution for an offense described in this paragraph for which a person was entitled to a jury trial in the jurisdiction in which the case was tried, either—
 (I)the case was tried by a jury; or (II)the person knowingly and intelligently waived the right to have the case tried by a jury, by guilty plea or otherwise.
 (C)A person shall not be considered to have been convicted of such an offense for purposes of this chapter if the conviction has been expunged or set aside, or is an offense for which the person has been pardoned or has had civil rights restored (if the law of the applicable jurisdiction provides for the loss of civil rights under such an offense) unless the pardon, expungement, or restoration of civil rights expressly provides that the person may not ship, transport, possess, or receive firearms..
 802.Prohibiting stalkers and individuals subject to court order from possessing a firearmSection 922 of title 18, United States Code, is amended— (1)in subsection (d)—
 (A)in paragraph (8), by striking that restrains such person and all that follows, and inserting described in subsection (g)(8);; (B)in paragraph (9), by striking the period at the end and inserting ; or; and
 (C)by inserting after paragraph (9) the following:  (10)who has been convicted in any court of a misdemeanor crime of stalking.; and 
 (2)in subsection (g)— (A)by amending paragraph (8) to read as follows:
						
 (8)who is subject to a court order— (A)that was issued—
 (i)after a hearing of which such person received actual notice, and at which such person had an opportunity to participate; or
 (ii)in the case of an ex parte order, relative to which notice and opportunity to be heard are provided—
 (I)within the time required by State, tribal, or territorial law; and (II)in any event within a reasonable time after the order is issued, sufficient to protect the due process rights of the person;
 (B)that restrains such person from— (i)harassing, stalking, or threatening an intimate partner of such person or child of such intimate partner or person, or engaging in other conduct that would place an intimate partner in reasonable fear of bodily injury to the partner or child; or
 (ii)intimidating or dissuading a witness from testifying in court; and (C)that—
 (i)includes a finding that such person represents a credible threat to the physical safety of such individual described in subparagraph (B); or
 (ii)by its terms explicitly prohibits the use, attempted use, or threatened use of physical force against such individual described in subparagraph (B) that would reasonably be expected to cause bodily injury;;
 (B)in paragraph (9), by striking the comma at the end and inserting ; or; and (C)by inserting after paragraph (9) the following:
						
 (10)who has been convicted in any court of a misdemeanor crime of stalking,.  IXSafety for Indian women 901.Findings and purpose (a)FindingsCongress finds that—
 (1)American Indians and Alaska Natives are— (A)2.5 times more likely to experience a violent crime; and
 (B)at least 2 times more likely to experience a rape or sexual assault crime; (2)84.3 percent of American Indian and Alaska Native women have experienced violence in their lifetimes;
 (3)according to the report of the Indian Law and Order Commission under section 15(f) of the Indian Law Enforcement Reform Act (25 U.S.C. 2812(f)), Alaska Native women are overrepresented in the domestic violence victim population by 250 percent;
 (4)the vast majority of American Indian and Alaska Native victims, 96 percent of female victims and 89 percent of male victims, report being victimized by a non-Indian;
 (5)Indian Tribes exercising special domestic violence criminal jurisdiction over non-Indians restored in the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54) have reported significant successes holding violent offenders accountable for crimes of domestic violence, dating violence, and civil protection order violations;
 (6)Tribal prosecutors for Indian Tribes exercising special domestic violence criminal jurisdiction report that the majority of domestic violence cases involve children as either witnesses or victims;
 (7)the Department of Justice reports that American Indian and Alaska Native children suffer exposure to violence at 1 of the highest rates in the United States;
 (8)childhood exposure to violence has immediate and long-term effects, including— (A)increased rates of altered neurological development;
 (B)poor physical and mental health; (C)poor school performance;
 (D)substance abuse; and (E)overrepresentation in the juvenile justice system;
 (9)according to the Centers for Disease Control and Prevention, homicide is— (A)the third leading cause of death among American Indian and Alaska Native women between the ages of 10 and 24; and
 (B)the fifth leading cause of death for American Indian and Alaska Native women between the ages of 25 and 34;
 (10)on some reservations, Indian women are murdered at rates of more than 10 times the national average;
 (11)according to the 2017 report by the Department of Justice entitled Indian Country Investigations and Prosecutions, 66 percent of criminal prosecutions for crimes in Indian country that United States attorneys declined to prosecute involved assault, murder, and sexual assault;
 (12)investigation into cases of missing and murdered Indian women is made difficult for Tribal law enforcement agencies due to a lack of resources, such as—
 (A)necessary training, equipment, or funding; (B)interjurisdictional and interagency cooperation; and
 (C)appropriate laws in effect; (13)domestic violence calls are among the most dangerous calls that law enforcement receives;
 (14)the complicated jurisdictional scheme that exists in Indian country— (A)requires a high degree of commitment and cooperation among Tribal, Federal, and State law enforcement officials;
 (B)impacts public safety in Indian communities; and (C)according to Tribal justice officials, has been increasingly exploited by criminals;
 (15)restoring and enhancing local and Tribal capacity to address violence against women provides for greater local control, safety, accountability, and transparency; and
 (16)Indian Tribes with restrictive settlement Acts and Indian Tribes located in States with authority under the amendments made by the Act of August 15, 1953 (67 Stat. 590, chapter 506), such as Indian Tribes located in the States of Maine and Alaska, face unique public safety challenges.
 (b)PurposesThe purposes of this title are— (1)to clarify the responsibilities of Federal, State, Tribal, and local governments with respect to responding to cases of domestic violence, dating violence, stalking, trafficking, sexual violence, crimes against children, and assault against Tribal law enforcement officers;
 (2)to increase coordination and communication among Federal, State, Tribal, and local law enforcement agencies;
 (3)to empower Indian Tribes and Native communities, including urban Indian communities, with the resources and information necessary to effectively respond to cases of domestic violence, dating violence, stalking, sex trafficking, sexual violence, and missing and murdered Indians; and
 (4)to increase— (A)the collection of law enforcement data, especially data relating to missing Indians and murdered Indians; and
 (B)the sharing of information among Federal, State, and Tribal officials responsible for responding to, and investigating, crimes impacting Indian tribes and Native communities, including urban Indian communities, especially crimes relating to cases of missing and murdered Indians.
						902.Authorization for Tribal Access Program
 (a)Access to national crime information databases by tribesSection 233(b) of the Tribal Law and Order Act of 2010 (34 U.S.C. 41107) is amended— (1)by striking paragraph (1) and inserting the following:
						
 (1)In generalThe Attorney General shall ensure that— (A)tribal law enforcement officials that meet applicable Federal or State requirements shall be permitted access to national crime information databases;
 (B)technical assistance and training is provided to Bureau of Indian Affairs and tribal law enforcement agencies to gain access to, and the ability to use and input information into, the National Crime Information Center and other national crime information databases pursuant to section 534 of title 28, United States Code; and
 (C)as appropriate, tribal law enforcement agencies and tribal justice systems are assigned appropriate credentials or ORI numbers for uniform crime reporting purposes.; and
 (2)in paragraph (3), by striking with criminal jurisdiction over Indian country. (b)Acquisition, preservation, and exchange of identification records and informationSection 534(d) of title 28, United States Code, is amended—
 (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and adjusting the margins accordingly;
 (2)in the matter preceding subparagraph (A), as so redesignated, by striking The Attorney General and inserting the following:  (1)In generalThe Attorney General; and
 (3)by adding at the end the following:  (2)Tribal access program (A)In generalThe Attorney General shall establish a program, to be known as the Tribal Access Program, to enhance the ability of tribal governments to access, enter information into, and obtain information from Federal criminal information databases under this section.
								(B)Authorization of appropriations
 (i)In generalThere is authorized to be appropriated to carry out the Tribal Access Program under subparagraph (A)—
 (I)$5,000,000 for each of fiscal years 2021 through 2022, to remain available until expended; and (II)$7,000,000 for each fiscal years 2023 through 2025, to remain available until expended.
										(ii)Additional funding
 (I)In generalThe Attorney General may use to carry out the Tribal Access Program under subparagraph (A) any balances remaining for amounts appropriated under the heading Violence against women prevention and prosecution programs under the heading State and local law enforcement activities office on violence against women prevention and prosecution programs of the Department of Justice.
 (II)TransferThe Attorney General may transfer any amount described in subclause (I) to any Department of Justice account as needed to support the Tribal Access Program.
 (3)Information sharingTo the extent otherwise permitted by law, any report issued as a result of the analysis of information entered into Federal criminal information databases or obtained from Federal criminal databases shall be shared with each Indian tribe of jurisdiction, including Indian tribes located in the State of Maine..
 (c)Identification recordsThe second paragraph of the matter under the heading salaries and expenses under the heading Federal Bureau of Investigation of the Department of Justice Appropriation Act, 1973 (title II of Public Law 92–544; 86 Stat. 115) is amended—
 (1)by inserting or Tribal after if authorized by State; and (2), Tribal, before and local governments.
 903.Tribal jurisdiction over covered crimesSection 204 of Public Law 90–284 (25 U.S.C. 1304) (commonly known as the Indian Civil Rights Act of 1968) is amended— (1)in the section heading—
 (A)by striking of domestic violence; and (B)by inserting covered before crimes;
 (2)in subsection (a)— (A)by striking paragraph (2);
 (B)by redesignating paragraphs (1), (3), (4), (5), (6), and (7) as paragraphs (6), (8), (10), (11), (14), and (15), respectively; and
 (C)by inserting before paragraph (6) (as so redesignated) the following:  (1)Assault of tribal justice personnelThe term assault of tribal justice personnel means any criminal violation of the law of the Indian tribe that has jurisdiction over the Indian country where the violation occurs that involves the threatened, attempted, or actual harmful or offensive touching of a law enforcement officer, a correctional officer, or an individual authorized to act for or on behalf of an Indian tribe or serving an Indian tribe, who is authorized under law to and engaging in the prevention, detection, investigation, arrest, pretrial detention, prosecution, or adjudication of an offense or the sentencing, including the probation, parole, incarceration, or rehabilitation, of an individual.
 (2)ChildThe term child means a person who has not attained the lesser of— (A)the age of 18; and
 (B)except in the case of sexual abuse, the age specified by the child protection law of the Indian tribe that has jurisdiction over the Indian country where the child resides.
 (3)Child violenceThe term child violence means the use, threatened use, or attempted use of violence against a child proscribed by the criminal law of the Indian tribe that has jurisdiction over the Indian country where the violation occurs.
 (4)Coercion; commercial sex actThe terms coercion and commercial sex act have the meanings given the terms in section 1591(e) of title 18, United States Code. (5)Covered crimeThe term covered crime means—
 (A)assault of tribal justice personnel; (B)child violence;
 (C)dating violence; (D)domestic violence;
 (E)obstruction of justice; (F)sexual violence;
 (G)sex trafficking; (H)stalking; and
 (I)a violation of a protection order.; (D)in paragraph (6) (as so redesignated), by striking violence committed and inserting the use, threatened use, or attempted use of violence that is committed;
 (E)by inserting after paragraph (6) (as so redesignated) the following:  (7)Domestic violenceThe term domestic violence means the use, threatened use, or attempted use of violence that is—
 (A)proscribed by the Indian tribe that has jurisdiction over the Indian country where the violation occurs; and
 (B)committed by— (i)a current or former spouse or intimate partner of the victim;
 (ii)a person with whom the victim shares a child in common; (iii)a person who is cohabitating with or has cohabitated with the victim as a spouse or intimate partner;
 (iv)a person similarly situated to a spouse of the victim under the domestic- or family- violence laws of the Indian tribe that has jurisdiction over the Indian country where the violation occurs; or
 (v)a person against an adult or child victim who is protected from the acts of that person under the domestic- or family-violence laws of the Indian tribe that has jurisdiction over the Indian country where the violation occurs.;
 (F)by inserting after paragraph (8) (as so redesignated) the following:  (9)Obstruction of justiceThe term obstruction of justice means any violation—
 (A)of the criminal law of the Indian tribe that has jurisdiction over the Indian country where the violation occurs; and
 (B)that involves interfering with the administration or due process of the laws of the Indian tribe, including any tribal criminal proceeding or investigation of a crime.;
 (G)in paragraph (10) (as so redesignated), by striking domestic violence and inserting tribal; (H)by inserting after paragraph (11) (as so redesignated) the following:
						
 (12)Sex traffickingThe term sex trafficking means conduct— (A)consisting of—
 (i)recruiting, enticing, harboring, transporting, providing, obtaining, advertising, maintaining, patronizing, or soliciting by any means a person; or
 (ii)benefitting, financially or by receiving anything of value, from participation in a venture that has engaged in an act described in clause (i); and
 (B)carried out with the knowledge, or, except if the act constituting the violation of subparagraph (A)(i) is advertising, in reckless disregard of the fact, that—
 (i)means of force, threats of force, fraud, coercion, or any combination of such means will be used to cause the person to engage in a commercial sex act; or
 (ii)the person has not attained the age of 18 years and will be caused to engage in a commercial sex act.
 (13)Sexual violenceThe term sexual violence means any nonconsensual sexual act of contact proscribed by the criminal law of the Indian tribe that has jurisdiction over the Indian country where the violation occurs, including in any case in which the victim lacks the capacity to consent to the act.;
 (I)in paragraph (14) (as so redesignated)— (i)in the paragraph heading, by striking domestic violence and inserting tribal; and
 (ii)by striking domestic violence and inserting tribal; and (J)by adding at the end the following:
						
 (16)StalkingThe term stalking means engaging in a course of conduct directed at a specific person proscribed by the criminal law of the Indian tribe that has jurisdiction over the Indian country where the violation occurs that would cause a reasonable person—
 (A)to fear for the safety of the person or the safety of others; or (B)to suffer substantial emotional distress.
 (17)Violation of a protection orderThe term violation of a protection order means an act that— (A)occurs in the Indian country of the participating tribe; and
 (B)violates a provision of a protection order that— (i)prohibits or provides protection against violent or threatening acts or harassment against, sexual violence against, contact or communication with, or physical proximity to, another person;
 (ii)was issued against the defendant; (iii)is enforceable by the participating tribe; and
 (iv)is consistent with section 2265(b) of title 18, United States Code.; (3)in subsection (b)—
 (A)by striking domestic violence each place the term appears and inserting tribal; (B)in paragraph (1), by inserting , including any participating tribe in the State of Maine, before include; and
 (C)in paragraph (4)— (i)in subparagraph (A)(i), by inserting , other than obstruction of justice or assault of tribal justice personnel, after offense; and
 (ii)in subparagraph (B)— (I)in clause (ii), by striking or at the end;
 (II)in clause (iii)(II), by striking the period at the end and inserting ; or; and (III)by adding at the end the following:
								
 (iv)is being prosecuted for a covered crime.; (4)by striking subsection (c) and inserting the following:
					
 (c)Criminal conductA participating tribe may exercise special tribal criminal jurisdiction over a defendant for a covered crime that occurs in the Indian country of the participating tribe.;
 (5)in subsection (d), by striking domestic violence each place the term appears and inserting tribal; and (6)by striking subsections (f) through (h) and inserting the following:
					
						(f)Alaska Special Tribal Criminal Jurisdiction Pilot Program
 (1)Definition of Native villageIn this subsection: (A)Native villageThe term Native village has the meaning given the term in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).
 (B)Village areaThe term village area means the Alaska Native Village Statistical Area covering all or any portion of a Native village. (2)EstablishmentThe Attorney General shall establish a pilot program for Native villages in Alaska to exercise special tribal criminal jurisdiction in village areas.
 (3)RequirementThe Attorney General shall model the pilot program established under paragraph (2) on the special tribal criminal jurisdiction established under this section.
 (4)Selection of participating tribesThe Attorney General shall ensure that Native villages selected to participate in the pilot program established under paragraph (2)—
 (A)are predominantly composed of Indians; (B)lack a permanent State law enforcement presence; and
 (C)meet such other criteria as the Attorney General considers appropriate to carry out the purposes of this subsection.
								(g)Grants and reimbursement to tribal Governments
							(1)Reimbursement
 (A)In generalThe Attorney General may reimburse governments of Indian tribes (or authorized designees of those governments) for expenses incurred in exercising special tribal criminal jurisdiction.
 (B)Eligible expensesEligible expenses for reimbursement shall include— (i)expenses incurred to arrest or prosecute offenders and to detain inmates, including costs associated with providing health care;
 (ii)expenses relating to indigent defense services; and (iii)costs associated with probation and rehabilitation services.
 (C)RegulationsNot later than 1 year after the date of enactment of this subparagraph, the Attorney General shall, after consultation with Indian tribes, promulgate regulations to carry out this paragraph that set the maximum allowable reimbursements under this paragraph.
 (2)GrantsThe Attorney General may award grants to the governments of Indian tribes (or to authorized designees of those governments)—
 (A)to strengthen tribal criminal justice systems to assist Indian tribes in exercising special tribal criminal jurisdiction, including—
 (i)law enforcement, including the capacity of law enforcement, court personnel, or other non-law enforcement entities that have no Federal or State arrest authority but have been designated by an Indian tribe as responsible for maintaining public safety within its territorial jurisdiction, to enter information into and obtain information from national crime information databases;
 (ii)prosecution; (iii)trial and appellate courts, including facilities construction;
 (iv)probation systems; (v)detention and correctional facilities, including facilities construction;
 (vi)alternative rehabilitation centers; (vii)culturally appropriate services and assistance for victims and their families; and
 (viii)criminal codes and rules of criminal procedure, appellate procedure, and evidence; (B)to provide indigent criminal defendants with the effective assistance of licensed defense counsel, at no cost to the defendant, in criminal proceedings in which a participating tribe prosecutes covered crimes;
 (C)to ensure that, in criminal proceedings in which a participating tribe exercises special tribal criminal jurisdiction, jurors are summoned, selected, and instructed in a manner consistent with all applicable requirements; and
 (D)to accord victims of covered crimes rights that are similar to the rights of a crime victim described in section 3771(a) of title 18, United States Code, consistent with tribal law and custom.
 (h)Supplement, not supplantAmounts made available under subsection (g)(2) shall supplement and not supplant any other Federal, State, tribal, or local government amounts made available to carry out activities described in this section.
 (i)Authorization of appropriationsThere is authorized to be appropriated $7,000,000 for each of fiscal years 2021 through 2025 to carry out subsections (f) and (g) and to provide training, technical assistance, data collection, and evaluation of the criminal justice systems of participating tribes.
 (j)Use of fundsOf the funds appropriated under this section for each fiscal year— (1)not less than 25 percent shall be used for the purposes described in subsection (g)(1); and
 (2)not less than 25 percent shall be used for the purposes described in subsection (g)(2).. 904.Reports (a)DefinitionsIn this section:
 (1)Covered databaseThe term covered database means— (A)the database of the National Crime Information Center;
 (B)the Combined DNA Index System; (C)the Next Generation Identification System; and
 (D)any other database or system of a law enforcement agency under which a report of a missing Indian or murdered Indian may be submitted, including—
 (i)the Violent Criminal Apprehension Program; and (ii)the National Missing and Unidentified Persons System.
 (2)Death investigationThe term death investigation has the meaning determined by the Attorney General. (3)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (4)Indian landsThe term Indian lands has the meaning given the term in section 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302).
 (5)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (6)MissingThe term missing has the meaning determined by the Attorney General. (7)Notification systemThe term notification system means—
 (A)the Criminal Justice Information Network; (B)the AMBER Alert communications network established under subtitle A of title III of the PROTECT Act (34 U.S.C. 20501 et seq.); and
 (C)any other system or public notification system that relates to a report of a missing or murdered Indian, including any Federal, State, local, or Tribal notification system.
 (8)Sexual assaultThe term sexual assault has the meaning determined by the Attorney General. (9)Special case of interest to Indian tribesThe term special case of interest to Indian tribes means a case involving—
 (A)a missing Indian; (B)a missing person whose last known location is believed to be on, in, or near Indian lands;
 (C)death investigation of an Indian; (D)death investigation of a person found on, in, or near Indian lands;
 (E)sexual assault of an Indian; or (F)sexual assault on, in, or near Indian lands.
						(b)Annual reporting requirements
 (1)In generalBeginning in the first fiscal year after the date of enactment of this Act, and annually thereafter, the Attorney General shall include in the annual report submitted to Congress under section 10(b) of the Indian Law Enforcement Reform Act (25 U.S.C. 2809(b))—
 (A)a summary of known statistics relating to special cases of interest to Indian tribes investigated by the law enforcement agencies of the Department of Justice or reported in the National Missing and Unidentified Persons System; and
 (B)recommendations regarding methods to improve collection of the data relating to special cases of interest to Indian tribes.
						(2)Requirements
 (A)PrivacyTo the maximum extent practicable, the information submitted under paragraph (1) shall maintain victim privacy by excluding information that can be used, together with the information alone or in conjunction with other information—
 (i)to identify, contact, or locate an individual; or (ii)to identify an individual in context.
 (B)Variations and trendsThe Attorney General shall ensure that the statistics described in paragraph (1)(A) reflect variations and trends in—
 (i)age; (ii)gender;
 (iii)Tribal enrollment and affiliation, if available; and (iv)any other variation or trend that the Attorney General determines to be appropriate.
 (c)Government accountability office reportNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Indian Affairs and the Committee on the Judiciary of the Senate and the Committee on the Judiciary and the Committee on Natural Resources of the House of Representatives a comprehensive report that includes—
 (1)a review of— (A)Federal, State, local, and Tribal law enforcement agency jurisdiction, including—
 (i)the facts that determine which law enforcement agency has jurisdiction over a case; and (ii)interjurisdictional coordination best practices;
 (B)the response policies and procedures with respect to a report of a missing Indian or murdered Indian of—
 (i)the Federal Bureau of Investigation; (ii)the Bureau of Indian Affairs; and
 (iii)any other Federal law enforcement agency responsible for responding to, or investigating, a report of a missing Indian or murdered Indian;
 (C)the covered databases relating to special cases of interest to Indian tribes; (D)the requirements for reporting information that is specific to special cases of interest to Indian tribes in covered databases;
 (E)the impact that staffing levels may have on the effectiveness of the response of law enforcement to special cases of interest to Indian tribes; and
 (F)notification systems relating to special cases of interest to Indian tribes, including notification systems used to alert—
 (i)other law enforcement agencies; and (ii)the public; and
 (2)recommendations for improving— (A)the policies of the Federal Bureau of Investigation, the Bureau of Indian Affairs, and other Federal law enforcement agencies for investigating and reporting missing Indians and murdered Indians;
 (B)coordination in response to special cases of interest to Indian tribes between and among— (i)Federal law enforcement agencies; and
 (ii)(I)other Federal law enforcement agencies; and (II)State, local, and Tribal law enforcement agencies;
 (C)Tribal access to covered databases; and (D)technical assistance to Indian tribes for covered database access and use.
 (d)Inclusion of gender in missing and unidentified persons statisticsBeginning in the first calendar year beginning after the date of enactment of this Act, and annually thereafter, the Federal Bureau of Investigation shall include gender in the annual statistics relating to missing and unidentified persons published on the public website of the Federal Bureau of Investigation.
				XOffice on Violence Against Women
			1001.Establishment of Office on Violence Against Women
 (a)Establishment of Office on Violence Against WomenSection 2002 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10442) is amended—
 (1)in subsection (a), by striking a Violence Against Women Office and inserting an Office on Violence Against Women; (2)in subsection (b), by inserting after within the Department of Justice the following: , not subsumed by any other office;
 (3)in subsection (c)(2), by striking Violence Against Women Act of 1994 (title VI of Public Law 103–322) and the Violence Against Women Act of 2000 (division B of Public Law 106–386) and inserting Violence Against Women Act of 1994 (title VII of Public Law 103–322), the Violence Against Women Act of 2000 (division B of Public Law 106–386), the Violence Against Women and Department of Justice Reauthorization Act of 2005 (title IX of Public Law 109–162; 119 Stat. 3080), the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54), and the Violence Against Women Reauthorization Act of 2019.
 (b)Director of the Office on Violence Against WomenSection 2003 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10443) is amended to read as follows:
					
						2003.Director of the Office on Violence Against Women
 (a)AppointmentThe President, by and with the advice and consent of the Senate, shall appoint a Director for the Office on Violence Against Women (in this title referred to as the Director) to be responsible, under the general authority of the Attorney General, for the administration, coordination, and implementation of the programs and activities of the Office.
 (b)Other employmentThe Director shall not— (1)engage in any employment other than that of serving as Director; or
 (2)hold any office in, or act in any capacity for, any organization, agency, or institution with which the Office makes any contract or other agreement under the Violence Against Women Act of 1994 (title IV of Public Law 103–322), the Violence Against Women Act of 2000 (division B of Public Law 106–386), the Violence Against Women and Department of Justice Reauthorization Act of 2005 (title IX of Public Law 109–162; 119 Stat. 3080), the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54), or the Violence Against Women Reauthorization Act of 2019.
 (c)VacancyIn the case of a vacancy, the President may designate an officer or employee who shall act as Director during the vacancy.
 (d)CompensationThe Director shall be compensated at a rate of pay not to exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code..
 (c)Duties and functions of Director of the Office on Violence Against WomenSection 2004 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10444) is amended to read as follows:
					
 2004.Duties and functions of Director of the Office on Violence Against WomenThe Director shall have the following duties: (1)Maintaining liaison with the judicial branches of the Federal and State Governments on matters relating to violence against women.
 (2)Providing information to the President, the Congress, the judiciary, State, local, and tribal governments, and the general public on matters relating to violence against women.
 (3)Serving, at the request of the Attorney General, as the representative of the Department of Justice on domestic task forces, committees, or commissions addressing policy or issues relating to violence against women.
 (4)Serving, at the request of the President, acting through the Attorney General, as the representative of the United States Government on human rights and economic justice matters related to violence against women in international fora, including, but not limited to, the United Nations.
 (5)Carrying out the functions of the Department of Justice under the Violence Against Women Act of 1994 (title IV of Public Law 103–322), the Violence Against Women Act of 2000 (division B of Public Law 106–386), the Violence Against Women and Department of Justice Reauthorization Act of 2005 (title IX of Public Law 109–162; 119 Stat. 3080), the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54), and the Violence Against Women Reauthorization Act of 2019, including with respect to those functions—
 (A)the development of policy, protocols, and guidelines; (B)the development and management of grant programs and other programs, and the provision of technical assistance under such programs; and
 (C)the awarding and termination of grants, cooperative agreements, and contracts. (6)Providing technical assistance, coordination, and support to—
 (A)other components of the Department of Justice, in efforts to develop policy and to enforce Federal laws relating to violence against women, including the litigation of civil and criminal actions relating to enforcing such laws;
 (B)other Federal, State, local, and tribal agencies, in efforts to develop policy, provide technical assistance, synchronize Federal definitions and protocols, and improve coordination among agencies carrying out efforts to eliminate violence against women, including Indian or indigenous women; and
 (C)grantees, in efforts to combat violence against women and to provide support and assistance to victims of such violence.
 (7)Exercising such other powers and functions as may be vested in the Director pursuant to this subchapter or by delegation of the Attorney General.
 (8)Establishing such rules, regulations, guidelines, and procedures as are necessary to carry out any function of the Office..
 (d)Staff of Office on Violence Against WomenSection 2005 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10445) is amended in the heading, by striking Violence Against Women Office and inserting Office on Violence Against Women.
 (e)Clerical amendmentSection 121(a)(1) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20124(a)(1)) is amended by striking the Violence Against Women Office and inserting the Office on Violence Against Women.
				XIImproving Conditions for Women in Federal Custody
			1101.Improving the treatment of primary caretaker parents and other individuals in Federal prisons
 (a)Short titleThis section may be cited as the Ramona Brant Improvement of Conditions for Women in Federal Custody Act. (b)In generalChapter 303 of title 18, United States Code, is amended by adding at the end the following:
					
						4051.Treatment of primary caretaker parents and other individuals 
 (a)DefinitionsIn this section— (1)the term correctional officer means a correctional officer of the Bureau of Prisons;
 (2)the term covered institution means a Federal penal or correctional institution; (3)the term Director means the Director of the Bureau of Prisons;
 (4)the term post-partum recovery means the first 8-week period of post-partum recovery after giving birth; (5)the term primary caretaker parent has the meaning given the term in section 31903 of the Family Unity Demonstration Project Act (34 U.S.C. 12242);
 (6)the term prisoner means an individual who is incarcerated in a Federal penal or correctional institution, including a vulnerable person; and
 (7)the term vulnerable person means an individual who— (A)is under 21 years of age or over 60 years of age;
 (B)is pregnant; (C)identifies as lesbian, gay, bisexual, transgender, or intersex;
 (D)is victim or witness of a crime; (E)has filed a nonfrivolous civil rights claim in Federal or State court;
 (F)has a serious mental or physical illness or disability; or (G)during the period of incarceration, has been determined to have experienced or to be experiencing severe trauma or to be the victim of gender-based violence—
 (i)by any court or administrative judicial proceeding; (ii)by any corrections official;
 (iii)by the individual’s attorney or legal service provider; or (iv)by the individual.
										(b)Geographic placement
 (1)Establishment of officeThe Director shall establish within the Bureau of Prisons an office that determines the placement of prisoners.
 (2)Placement of prisonersIn determining the placement of a prisoner, the office established under paragraph (1) shall— (A)if the prisoner has children, place the prisoner as close to the children as possible;
 (B)in deciding whether to assign a transgender or intersex prisoner to a facility for male or female prisoners, and in making other housing and programming assignments, consider on a case-by-case basis whether a placement would ensure the prisoner’s health and safety, including serious consideration of the prisoner’s own views with respect to their safety, and whether the placement would present management or security problems; and
 (C)consider any other factor that the office determines to be appropriate. (c)Prohibition on placement of pregnant prisoners or prisoners in post-Partum recovery in segregated housing units (1)Placement in segregated housing unitsA covered institution may not place a prisoner who is pregnant or in post-partum recovery in a segregated housing unit unless the prisoner presents an immediate risk of harm to the prisoner or others.
 (2)RestrictionsAny placement of a prisoner described in subparagraph (A) in a segregated housing unit shall be limited and temporary.
 (d)Parenting classesThe Director shall provide parenting classes to each prisoner who is a primary caretaker parent, and such classes shall be made available to prisoners with limited English proficiency in compliance with title VI of the Civil Rights Act of 1964.
 (e)Trauma screeningThe Director shall provide training, including cultural competency training, to each correctional officer and each employee of the Bureau of Prisons who regularly interacts with prisoners, including each instructor and health care professional, to enable those correctional officers and employees to—
 (1)identify a prisoner who has a mental or physical health need relating to trauma the prisoner has experienced; and
 (2)refer a prisoner described in paragraph (1) to the proper healthcare professional for treatment. (f)Inmate health (1)Health care accessThe Director shall ensure that all prisoners receive adequate health care.
 (2)Hygienic productsThe Director shall make essential hygienic products, including shampoo, toothpaste, toothbrushes, and any other hygienic product that the Director determines appropriate, available without charge to prisoners.
 (3)Gynecologist accessThe Director shall ensure that all prisoners have access to a gynecologist as appropriate. (g)Use of sex-Appropriate correctional officers (1)RegulationsThe Director shall make rules under which—
 (A)a correctional officer may not conduct a strip search of a prisoner of the opposite sex unless— (i)the prisoner presents a risk of immediate harm to the prisoner or others, and no other correctional officer of the same sex as the prisoner, or medical staff is available to assist; or
 (ii)the prisoner has previously requested that an officer of a different sex conduct searches; (B)a correctional officer may not enter a restroom reserved for prisoners of the opposite sex unless—
 (i)a prisoner in the restroom presents a risk of immediate harm to themselves or others; or (ii)there is a medical emergency in the restroom and no other correctional officer of the appropriate sex is available to assist;
 (C)a transgender prisoner’s sex is determined according to the sex with which they identify; and (D)a correctional officer may not search or physically examine a prisoner for the sole purpose of determining the prisoner’s genital status or sex.
 (2)Relation to other lawsNothing in paragraph (1) shall be construed to affect the requirements under the Prison Rape Elimination Act of 2003 (42 U.S.C. 15601 et seq.)..
 (c)Substance abuse treatmentSection 3621(e) of title 18, United States Code, is amended by adding at the end the following:  (7)Eligibility of primary caretaker parents and pregnant womenThe Director of the Bureau of Prisons may not prohibit an eligible prisoner who is a primary caretaker parent (as defined in section 4051) or pregnant from participating in a program of residential substance abuse treatment provided under paragraph (1) on the basis of a failure by the eligible prisoner, before being committed to the custody of the Bureau of Prisons, to disclose to any official of the Bureau of Prisons that the prisoner had a substance abuse problem on or before the date on which the eligible prisoner was committed to the custody of the Bureau of Prisons..
				(d)Implementation date
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Director of the Bureau of Prisons shall implement this section and the amendments made by this section.
 (2)ReportNot later than 1 year after the date of enactment of this Act, the Director of the Bureau of Prisons shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the implementation of this section and the amendments made by this section.
 (e)Technical and conforming amendmentThe table of sections for chapter 303 of title 18, United States Code, is amended by adding at the end the following:
					4051. Treatment of primary caretaker parents and other individuals..
				1102.Public health and safety of women
 (a)Short titleThis section may be cited as the Stop Infant Mortality And Recidivism Reduction Act or the SIMARRA Act. (b)EstablishmentNot later than 270 days after the date of the enactment of this section, the Director of the Federal Bureau of Prisons (in this section referred to as the Director) shall establish a pilot program (in this section referred to as the Program) in accordance with this section to permit women incarcerated in Federal prisons and the children born to such women during incarceration to reside together while the inmate serves a term of imprisonment in a separate housing wing of the prison.
 (c)PurposesThe purposes of this section are to— (1)prevent infant mortality among infants born to incarcerated mothers and greatly reduce the trauma and stress experienced by the fetuses of pregnant inmates;
 (2)reduce the recidivism rates of federally incarcerated women and mothers, and enhance public safety by improving the effectiveness of the Federal prison system for women as a population with special needs;
 (3)establish female offender risk and needs assessment as the cornerstones of a more effective and efficient Federal prison system;
 (4)implement a validated post-sentencing risk and needs assessment system that relies on dynamic risk factors to provide Federal prison officials with a roadmap to address the pre- and post-natal needs of Federal pregnant offenders, manage limited resources, and enhance public safety;
 (5)perform regular outcome evaluations of the effectiveness of programs and interventions for federally incarcerated pregnant women and mothers to assure that such programs and interventions are evidence-based and to suggest changes, deletions, and expansions based on the results of such evaluations; and
 (6)assist the Department of Justice to address the underlying cost structure of the Federal prison system and ensure that the Department can continue to run prison nurseries safely and securely without compromising the scope or quality of the Department’s critical health, safety and law enforcement missions.
					(d)Duties of the Director of Bureau of Prisons
 (1)In generalThe Director shall carry out this section in consultation with— (A)a licensed and board-certified gynecologist or obstetrician;
 (B)the Director of the Administrative Office of the United States Courts; (C)the Director of the Office of Probation and Pretrial Services;
 (D)the Director of the National Institute of Justice; and (E)the Secretary of Health and Human Services.
 (2)DutiesThe Director shall, in accordance with paragraph (3)— (A)develop an offender risk and needs assessment system particular to the health and sensitivities of federally incarcerated pregnant women and mothers in accordance with this subsection;
 (B)develop recommendations regarding recidivism reduction programs and productive activities in accordance with subsection (c);
 (C)conduct ongoing research and data analysis on— (i)the best practices relating to the use of offender risk and needs assessment tools particular to the health and sensitivities of federally incarcerated pregnant women and mothers;
 (ii)the best available risk and needs assessment tools particular to the health and sensitivities of federally incarcerated pregnant women and mothers and the level to which they rely on dynamic risk factors that could be addressed and changed over time, and on measures of risk of recidivism, individual needs, and responsiveness to recidivism reduction programs;
 (iii)the most effective and efficient uses of such tools in conjunction with recidivism reduction programs, productive activities, incentives, and rewards; and
 (iv)which recidivism reduction programs are the most effective— (I)for federally incarcerated pregnant women and mothers classified at different recidivism risk levels; and
 (II)for addressing the specific needs of federally incarcerated pregnant women and mothers; (D)on a biennial basis, review the system developed under subparagraph (A) and the recommendations developed under subparagraph (B), using the research conducted under subparagraph (C), to determine whether any revisions or updates should be made, and if so, make such revisions or updates;
 (E)hold periodic meetings with the individuals listed in paragraph (1) at intervals to be determined by the Director;
 (F)develop tools to communicate parenting program availability and eligibility criteria to each employee of the Bureau of Prisons and each pregnant inmate to ensure that each pregnant inmate in the custody of a Bureau of Prisons facility understands the resources available to such inmate; and
 (G)report to Congress in accordance with subsection (i). (3)MethodsIn carrying out the duties under paragraph (2), the Director shall—
 (A)consult relevant stakeholders; and (B)make decisions using data that is based on the best available statistical and empirical evidence.
 (e)EligibilityAn inmate may apply to participate in the Program if the inmate— (1)is pregnant at the beginning of or during the term of imprisonment; and
 (2)is in the custody or control of the Federal Bureau of Prisons. (f)Program terms (1)Term of participationTo correspond with the purposes and goals of the Program to promote bonding during the critical stages of child development, an eligible inmate selected for the Program may participate in the Program, subject to subsection (g), until the earliest of—
 (A)the date that the inmate’s term of imprisonment terminates; (B)the date the infant fails to meet any medical criteria established by the Director or the Director’s designee along with a collective determination of the persons listed in subsection (d)(1); or
 (C)30 months. (2)Inmate requirementsFor the duration of an inmate’s participation in the Program, the inmate shall agree to—
 (A)take substantive steps towards acting in the role of a parent or guardian to any child of that inmate;
 (B)participate in any educational or counseling opportunities established by the Director, including topics such as child development, parenting skills, domestic violence, vocational training, or substance abuse, as appropriate;
 (C)abide by any court decision regarding the legal or physical custody of the child; (D)transfer to the Federal Bureau of Prisons any child support payments for the infant of the participating inmate from any person or governmental entity; and
 (E)specify a person who has agreed to take at least temporary custody of the child if the inmate’s participation in the Program terminates before the inmate’s release.
 (g)Continuity of careThe Director shall take appropriate actions to prevent detachment or disruption of either an inmate’s or infant’s health and bonding-based well-being due to termination of the Program.
				(h)Reporting
 (1)In generalNot later than 6 months after the date of the enactment of this section and once each year thereafter for 5 years, the Director shall submit a report to the Congress with regards to progress in implementing the Program.
 (2)Final reportNot later than 6 months after the termination of the Program, the Director shall issue a final report to the Congress that contains a detailed statement of the Director’s findings and conclusions, including recommendations for legislation, administrative actions, and regulations the Director considers appropriate.
 (i)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2021 through 2025.
 1103.Research and report on women in Federal incarcerationNot later than 18 months after the date of enactment of this Act, and thereafter, every other year, the National Institutes of Justice, in consultation with the Bureau of Justice Statistics and the Bureau of Prisons (including the Women and Special Population Branch) shall prepare a report on the status of women in Federal incarceration. Depending on the topic to be addressed, and the facility, data shall be collected from Bureau of Prisons personnel and a sample that is representative of the population of incarcerated women. The report shall include:
 (1)With regard to Federal facilities wherein women are incarcerated— (A)responses by such women to questions from the Adverse Childhood Experience (ACES) questionnaire;
 (B)demographic data of such women, including sexual orientation and gender identity; (C)responses by such women to questions about the extent of exposure to sexual victimization, sexual violence and domestic violence (both inside and outside of incarceration);
 (D)the number of such women were pregnant at the time that they entered incarceration; (E)the number of such women who have children age 18 or under, and if so, how many; and
 (F)the crimes for which such women are incarcerated and the length of their sentence. (2)With regard to all Federal facilities where persons are incarcerated—
 (A)a list of best practices with respect to women’s incarceration and transition, including staff led programs, services and management practices (including making sanitary products readily available and easily accessible, and access to and provision of healthcare);
 (B)the availability of trauma treatment at each facility (including number of beds, and number of trained staff);
 (C)rates of serious mental illness broken down by gender and security level and a list of residential programs available by site; and
 (D)the availability of vocational education and a list of vocational programs provided by each facility.
 1104.Reentry planning and services for incarcerated womenThe Attorney General, in coordination with the Chief of U.S. Probation and Pretrial Services and the Director of the Bureau of Prisons (including Women and Special Population Branch), shall collaborate on a model of gender responsive transition for incarcerated women, including the development of a national standard on prevention with respect to domestic and sexual violence. In developing the model, the Chief and the Director shall consult with such experts within the Federal Government (including the Office on Violence Against Women of the Department of Justice) and in the victim service provider community (including sexual and domestic violence and homelessness, job training and job placement service providers) as are necessary to the completion of a comprehensive plan. Issues addressed should include—
 (1)the development by the Bureau of Prisons of a contract for gender collaborative services; and (2)identification by re-entry affairs coordinators and responsive planning for the needs of re-entering women with respect to—
 (A)housing, including risk of homelessness; (B)previous exposure to and risk for domestic and sexual violence; and
 (C)the need for parenting classes, assistance securing childcare, or assistance in seeking or securing jobs that afford flexibility (as might be necessary in the re-entry, parenting or other contexts).
					XIILaw Enforcement Tools to Enhance Public Safety
			1201.Notification to law enforcement agencies of prohibited purchase or attempted purchase of a firearm
 (a)In generalTitle I of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended by adding at the end the following:
					
						108.Notification to law enforcement agencies of prohibited purchase of a firearm
 (a)In generalIn the case of a background check conducted by the National Instant Criminal Background Check System pursuant to the request of a licensed importer, licensed manufacturer, or licensed dealer of firearms (as such terms are defined in section 921 of title 18, United States Code), which background check determines that the receipt of a firearm by a person would violate subsection (g)(8), (g)(9), or (g)(10) of section 922 of title 18, United States Code, and such determination is made after 3 business days have elapsed since the licensee contacted the System and a firearm has been transferred to that person, the System shall notify the law enforcement agencies described in subsection (b).
 (b)Law enforcement agencies describedThe law enforcement agencies described in this subsection are the law enforcement agencies that have jurisdiction over the location from which the licensee contacted the system and the law enforcement agencies that have jurisdiction over the location of the residence of the person for which the background check was conducted, as follows:
 (1)The field office of the Bureau of Alcohol, Tobacco, Firearms, and Explosives. (2)The local law enforcement agency.
 (3)The State law enforcement agency. (4)The Tribal law enforcement agency..
 (b)Clerical amendmentThe table of contents of the NICS Improvement Amendments Act of 2007 (18 10 U.S.C. 922 note) is amended by inserting after the item relating to section 107 the following:
					Sec. 108. Notification to law enforcement agencies of prohibited purchase of a firearm..
				1202.Reporting of background check denials to State, local, and Tribal authorities
 (a)In generalChapter 44 of title 18, United States Code, is amended by inserting after section 925A the following:
					
						925B.Reporting of background check denials to State, local, and Tribal authorities
 (a)In generalIf the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note) provides a notice pursuant to section 922(t) of this title that the receipt of a firearm by a person would violate subsection (g)(8), (g)(9), or (g)(10) of section 922 of this title or State law, the Attorney General shall, in accordance with subsection (b) of this section—
 (1)report to the law enforcement authorities of the State where the person sought to acquire the firearm and, if different, the law enforcement authorities of the State of residence of the person—
 (A)that the notice was provided; (B)of the specific provision of law that would have been violated;
 (C)of the date and time the notice was provided; (D)of the location where the firearm was sought to be acquired; and
 (E)of the identity of the person; and (2)report the incident to local or tribal law enforcement authorities and, where practicable, State, tribal, or local prosecutors, in the jurisdiction where the firearm was sought and in the jurisdiction where the person resides.
 (b)Requirements for reportA report is made in accordance with this subsection if the report is made within 24 hours after the provision of the notice described in subsection (a), except that the making of the report may be delayed for so long as is necessary to avoid compromising an ongoing investigation.
 (c)Rule of constructionNothing in subsection (a) shall be construed to require a report with respect to a person to be made to the same State authorities that originally issued the notice with respect to the person..
 (b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 925A the following:
					925B. Reporting of background check denials to State, local, and Tribal authorities..
				1203.Special assistant United States attorneys and cross-deputized attorneys
 (a)In generalChapter 44 of title 18, United States Code, as amended by this Act, is further amended by inserting after section 925B the following:
					
						925C.Special assistant United States attorneys and cross-deputized attorneys
 (a)In generalIn order to improve the enforcement of paragraphs (8), (9), and (10) of section 922(g), the Attorney General may—
 (1)appoint, in accordance with section 543 of title 28, qualified State, tribal, territorial and local prosecutors and qualified attorneys working for the United States Government to serve as special assistant United States attorneys for the purpose of prosecuting violations of such paragraphs;
 (2)deputize State, tribal, territorial and local law enforcement officers for the purpose of enhancing the capacity of the agents of the Bureau of Alcohol, Tobacco, Firearms, and Explosives in responding to and investigating violations of such paragraphs; and
 (3)establish, in order to receive and expedite requests for assistance from State, tribal, territorial and local law enforcement agencies responding to intimate partner violence cases where such agencies have probable cause to believe that the offenders may be in violation of such paragraphs, points of contact within—
 (A)each Field Division of the Bureau of Alcohol, Tobacco, Firearms, and Explosives; and (B)each District Office of the United States Attorneys.
 (b)Improve intimate partner and public safetyThe Attorney General shall— (1)identify no less than 75 jurisdictions among States, territories and tribes where there are high rates of firearms violence and threats of firearms violence against intimate partners and other persons protected under paragraphs (8), (9), and (10) of section 922(g) and where local authorities lack the resources to address such violence; and
 (2)make such appointments as described in subsection (a) in jurisdictions where enhanced enforcement of such paragraphs is necessary to reduce firearms homicide and injury rates.
 (c)Qualified definedFor purposes of this section, the term qualified means, with respect to an attorney, that the attorney is a licensed attorney in good standing with any relevant licensing authority..
 (b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 925B the following:
					925C. Special assistant United States attorneys and cross-deputized attorneys.
				XIIIClosing the Law Enforcement Consent Loophole
 1301.Short titleThis title may be cited as the Closing the Law Enforcement Consent Loophole Act of 2019. 1302.Prohibition on engaging in sexual acts while acting under color of law (a)In generalSection 2243 of title 18, United States Code, is amended—
 (1)in the section heading, by adding at the end the following: or by any person acting under color of law; (2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively;
 (3)by inserting after subsection (b) the following:  (c)Of an individual by any person acting under color of law (1)In generalWhoever, acting under color of law, knowingly engages in a sexual act with an individual, including an individual who is under arrest, in detention, or otherwise in the actual custody of any Federal law enforcement officer, shall be fined under this title, imprisoned not more than 15 years, or both.
 (2)DefinitionIn this subsection, the term sexual act has the meaning given the term in section 2246.; and  (4)in subsection (d), as so redesignated, by adding at the end the following:
						
 (3)In a prosecution under subsection (c), it is not a defense that the other individual consented to the sexual act..
 (b)DefinitionSection 2246 of title 18, United States Code, is amended— (1)in paragraph (5), by striking and at the end;
 (2)in paragraph (6), by striking the period at the end and inserting ; and; and (3)by inserting after paragraph (6) the following:
						
 (7)the term Federal law enforcement officer has the meaning given the term in section 115.. (c)Clerical amendmentThe table of sections for chapter 109A of title 18, United States Code, is amended by amending the item related to section 2243 to read as follows:
					2243. Sexual abuse of a minor or ward or by any person acting under color of law. .
				1303.Incentives for States
 (a)Authority To make grantsThe Attorney General is authorized to make grants to States that have in effect a law that— (1)makes it a criminal offense for any person acting under color of law of the State to engage in a sexual act with an individual, including an individual who is under arrest, in detention, or otherwise in the actual custody of any law enforcement officer; and
 (2)prohibits a person charged with an offense described in paragraph (1) from asserting the consent of the other individual as a defense.
 (b)Reporting requirementA State that receives a grant under this section shall submit to the Attorney General, on an annual basis, information on—
 (1)the number of reports made to law enforcement agencies in that State regarding persons engaging in a sexual act while acting under color of law during the previous year; and
 (2)the disposition of each case in which sexual misconduct by a person acting under color of law was reported during the previous year.
 (c)ApplicationA State seeking a grant under this section shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may reasonably require, including information about the law described in subsection (a).
 (d)Grant amountThe amount of a grant to a State under this section shall be in an amount that is not greater than 10 percent of the average of the total amount of funding of the 3 most recent awards that the State received under the following grant programs:
 (1)Part T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441 et seq.) (commonly referred to as the STOP Violence Against Women Formula Grant Program).
 (2)Section 41601 of the Violence Against Women Act of 1994 (34 U.S.C. 12511) (commonly referred to as the Sexual Assault Services Program).
					(e)Grant term
 (1)In generalThe Attorney General shall provide an increase in the amount provided to a State under the grant programs described in subsection (d) for a 2-year period.
 (2)RenewalA State that receives a grant under this section may submit an application for a renewal of such grant at such time, in such manner, and containing such information as the Attorney General may reasonably require.
 (3)LimitA State may not receive a grant under this section for more than 4 years. (f)Uses of fundsA State that receives a grant under this section shall use—
 (1)25 percent of such funds for any of the permissible uses of funds under the grant program described in paragraph (1) of subsection (d); and
 (2)75 percent of such funds for any of the permissible uses of funds under the grant program described in paragraph (2) of subsection (d).
 (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this chapter $5,000,000 for each of fiscal years 2021 through 2025.
 (h)DefinitionFor purposes of this section, the term State means each of the several States and the District of Columbia, Indian Tribes, and the Commonwealth of Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands.
				1304.Reports to Congress
 (a)Report by Attorney GeneralNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall submit to Congress a report containing—
 (1)the information required to be reported to the Attorney General under section 3(b); and (2)information on—
 (A)the number of reports made, during the previous year, to Federal law enforcement agencies regarding persons engaging in a sexual act while acting under color of law; and
 (B)the disposition of each case in which sexual misconduct by a person acting under color of law was reported.
 (b)Report by GAONot later than 1 year after the date of enactment of this Act, and each year thereafter, the Comptroller General of the United States shall submit to Congress a report on any violations of section 2243(c) of title 18, United States Code, as amended by section 2, committed during the 1-year period covered by the report.
 1305.DefinitionIn this title, the term sexual act has the meaning given the term in section 2246 of title 18, United States Code. XIVOther Matters 1401.National stalker and domestic violence reductionSection 40603 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12402) is amended by striking 2014 through 2018 and inserting 2021 through 2025.
 1402.Federal victim assistants reauthorizationSection 40114 of the Violence Against Women Act of 1994 (Public Law 103–322) is amended to read as follows:
				
 40114.Authorization for Federal victim’s counselorsThere are authorized to be appropriated for the United States Attorneys for the purpose of appointing victim/witness counselors for the prosecution of sex crimes and domestic violence crimes where applicable (such as the District of Columbia), $1,000,000 for each of fiscal years 2021 through 2025..
 1403.Child abuse training programs for judicial personnel and practitioners reauthorizationSection 224(a) of the Crime Control Act of 1990 (34 U.S.C. 20334(a)) is amended by striking 2014 through 2018 and inserting 2021 through 2025. 1404.Sex offender managementSection 40152(c) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12311(c)) is amended by striking 2014 through 2018 and inserting 2021 through 2025.
 1405.Court-appointed special advocate programSection 219(a) of the Crime Control Act of 1990 (34 U.S.C. 20324(a)) is amended by striking 2014 through 2018 and inserting 2021 through 2025. 1406.Rape kit backlogSection 2 of the DNA Analysis Backlog Elimination Act of 2000 (34 U.S.C. 40701) is amended—
 (1)in subsection (f)— (A)in paragraph (1) by striking and at the end;
 (B)by redesignating paragraph (2) as paragraph (3); and (C)by inserting after paragraph (1) the following:
						
 (2)information on best practices for state and local governments to reduce the backlog of DNA evidence; and (2)in subsection (j), by striking 2015 through 2019 and inserting 2021 through 2025.
 1407.Sexual assault forensic exam program grantsSection 304(d) of the DNA Sexual Assault Justice Act of 2004 (34 U.S.C. 40723(d)) is amended by striking 2015 through 2019 and inserting 2021 through 2025.
			1408.Review on link between substance use and victims of domestic violence dating violence, sexual
 assault, or stalkingNot later than 2 years after the date of enactment of this Act, the Secretary of the Department of Health and Human Services shall complete a review and submit a report to Congress on whether being a victim of domestic violence, dating violence, sexual assault, or stalking increases the likelihood of having a substance use disorder.
			1409.Interagency working group to study Federal efforts to collect data on sexual violence
 (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Attorney General shall establish an interagency working group (in this section referred to as the Working Group) to study Federal efforts to collect data on sexual violence and to make recommendations on the harmonization of such efforts.
 (b)CompositionThe Working Group shall be comprised of at least one representative from the following agencies, who shall be selected by the head of that agency:
 (1)The Centers for Disease Control and Prevention. (2)The Department of Education.
 (3)The Department of Health and Human Services. (4)The Department of Justice.
 (c)DutiesThe Working Group shall consider the following: (1)What activity constitutes different acts of sexual violence.
 (2)Whether reports that use the same terms for acts of sexual violence are collecting the same data on these acts.
 (3)Whether the context which led to an act of sexual violence should impact how that act is accounted for in reports.
 (4)Whether the data collected is presented in a way that allows the general public to understand what acts of sexual violence are included in each measurement.
 (5)Steps that agencies that compile reports relating to sexual violence can take to avoid double counting incidents of sexual violence.
 (d)Report requiredNot later than 2 years after the date of the enactment of this Act, the Working Group shall publish and submit to Congress a report on the following:
 (1)The activities of the Working Group. (2)Recommendations to harmonize Federal efforts to collect data on sexual violence.
 (3)Actions Federal agencies can take to implement the recommendations described in paragraph (2). (4)Recommendations for congressional action to implement the recommendations described in paragraph (2).
 (e)TerminationThe Working Group shall terminate 30 days after the date on which the report is submitted pursuant to subsection (d).
 (f)DefinitionsIn this section: (1)HarmonizeThe term harmonize includes efforts to coordinate sexual violence data collection to produce complementary information, as appropriate, without compromising programmatic needs.
 (2)Sexual violenceThe term sexual violence includes an unwanted sexual act (including both contact and non-contact) about which the Federal Government collects information.
					XVCybercrime Enforcement
			1501.Local law enforcement grants for enforcement of cybercrimes
 (a)In generalSubject to the availability of appropriations, the Attorney General shall award grants under this section to States and units of local government for the prevention, enforcement, and prosecution of cybercrimes against individuals.
				(b)Application
 (1)In generalTo request a grant under this section, the chief executive officer of a State or unit of local government shall submit an application to the Attorney General within 90 days after the date on which funds to carry out this section are appropriated for a fiscal year, in such form as the Attorney General may require. Such application shall include the following:
 (A)A certification that Federal funds made available under this section will not be used to supplant State or local funds, but will be used to increase the amounts of such funds that would, in the absence of Federal funds, be made available for law enforcement activities.
 (B)An assurance that, not fewer than 30 days before the application (or any amendment to the application) was submitted to the Attorney General, the application (or amendment) was submitted for review to the governing body of the State or unit of local government (or to an organization designated by that governing body).
 (C)An assurance that, before the application (or any amendment to the application) was submitted to the Attorney General—
 (i)the application (or amendment) was made public; and (ii)an opportunity to comment on the application (or amendment) was provided to community members and to neighborhood or community-based organizations, to the extent applicable law or established procedure makes such an opportunity available.
 (D)An assurance that, for each fiscal year covered by an application, the applicant shall maintain and report such data, records, and information (programmatic and financial) as the Attorney General may reasonably require.
 (E)A certification, made in a form acceptable to the Attorney General and executed by the chief executive officer of the applicant (or by another officer of the applicant, if qualified under regulations promulgated by the Attorney General), that—
 (i)the programs to be funded by the grant meet all the requirements of this section; (ii)all the information contained in the application is correct;
 (iii)there has been appropriate coordination with affected agencies; and (iv)the applicant will comply with all provisions of this section and all other applicable Federal laws.
 (F)A certification that the State or in the case of a unit of local government, the State in which the unit of local government is located, has in effect criminal laws which prohibit cybercrimes against individuals.
 (G)A certification that any equipment described in subsection (c)(7) purchased using grant funds awarded under this section will be used primarily for investigations and forensic analysis of evidence in matters involving cybercrimes against individuals.
 (c)Use of fundsGrants awarded under this section may only be used for programs that provide— (1)training for State or local law enforcement personnel relating to cybercrimes against individuals, including—
 (A)training such personnel to identify and protect victims of cybercrimes against individuals; (B)training such personnel to utilize Federal, State, local, and other resources to assist victims of cybercrimes against individuals;
 (C)training such personnel to identify and investigate cybercrimes against individuals; (D)training such personnel to enforce and utilize the laws that prohibit cybercrimes against individuals;
 (E)training such personnel to utilize technology to assist in the investigation of cybercrimes against individuals and enforcement of laws that prohibit such crimes; and
 (F)the payment of overtime incurred as a result of such training; (2)training for State or local prosecutors, judges, and judicial personnel, relating to cybercrimes against individuals, including—
 (A)training such personnel to identify, investigate, prosecute, or adjudicate cybercrimes against individuals;
 (B)training such personnel to utilize laws that prohibit cybercrimes against individuals; (C)training such personnel to utilize Federal, State, local, and other resources to assist victims of cybercrimes against individuals; and
 (D)training such personnel to utilize technology to assist in the prosecution or adjudication of acts of cybercrimes against individuals, including the use of technology to protect victims of such crimes;
 (3)training for State or local emergency dispatch personnel relating to cybercrimes against individuals, including—
 (A)training such personnel to identify and protect victims of cybercrimes against individuals; (B)training such personnel to utilize Federal, State, local, and other resources to assist victims of cybercrimes against individuals;
 (C)training such personnel to utilize technology to assist in the identification of and response to cybercrimes against individuals; and
 (D)the payment of overtime incurred as a result of such training; (4)assistance to State or local law enforcement agencies in enforcing laws that prohibit cybercrimes against individuals, including expenses incurred in performing enforcement operations, such as overtime payments;
 (5)assistance to State or local law enforcement agencies in educating the public in order to prevent, deter, and identify violations of laws that prohibit cybercrimes against individuals;
 (6)assistance to State or local law enforcement agencies to establish task forces that operate solely to conduct investigations, forensic analyses of evidence, and prosecutions in matters involving cybercrimes against individuals;
 (7)assistance to State or local law enforcement and prosecutors in acquiring computers, computer equipment, and other equipment necessary to conduct investigations and forensic analysis of evidence in matters involving cybercrimes against individuals, including expenses incurred in the training, maintenance, or acquisition of technical updates necessary for the use of such equipment for the duration of a reasonable period of use of such equipment;
 (8)assistance in the facilitation and promotion of sharing, with State and local law enforcement officers and prosecutors, of the expertise and information of Federal law enforcement agencies about the investigation, analysis, and prosecution of matters involving laws that prohibit cybercrimes against individuals, including the use of multijurisdictional task forces; or
 (9)assistance to State and local law enforcement and prosecutors in processing interstate extradition requests for violations of laws involving cybercrimes against individuals, including expenses incurred in the extradition of an offender from one State to another.
 (d)Report to the secretaryOn the date that is 1 year after the date on which a State or unit of local government receives a grant under this section, and annually thereafter, the chief executive of such State or unit of local government shall submit to the Attorney General a report which contains—
 (1)a summary of the activities carried out during the previous year with any grant received by such State or unit of local government;
 (2)an evaluation of the results of such activities; and (3)such other information as the Attorney General may reasonably require.
 (e)Report to congressNot later than November 1 of each even-numbered fiscal year, the Attorney General shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report that contains a compilation of the information contained in the report submitted under subsection (d).
				(f)Authorization of appropriations
 (1)In GeneralThere are authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2021 through 2025.
 (2)LimitationOf the amount made available under paragraph (1) in any fiscal year, not more than 5 percent may be used for evaluation, monitoring, technical assistance, salaries, and administrative expenses.
 (g)DefinitionsIn this section: (1)The term cybercrimes against individuals means the criminal offenses applicable in the relevant State or unit of local government that involve the use of a computer to cause personal harm to an individual, such as the use of a computer to harass, threaten, stalk, extort, coerce, cause fear, intimidate, without consent distribute intimate images of, or violate the privacy of, an individual, except that—
 (A)use of a computer need not be an element of such an offense; and (B)such term does not include the use of a computer to cause harm to a commercial entity, government agency, or any non-natural persons.
 (2)The term computer includes a computer network and an interactive electronic device. 1502.National Resource Center grant (a)In generalSubject to the availability of appropriations, the Attorney General shall award a grant under this section to an eligible entity for the purpose of the establishment and maintenance of a National Resource Center on Cybercrimes Against Individuals to provide resource information, training, and technical assistance to improve the capacity of individuals, organizations, governmental entities, and communities to prevent, enforce, and prosecute cybercrimes against individuals.
 (b)ApplicationTo request a grant under this section, an eligible entity shall submit an application to the Attorney General not later than 90 days after the date on which funds to carry out this section are appropriated for fiscal year 2021 in such form as the Attorney General may require. Such application shall include the following:
 (1)An assurance that, for each fiscal year covered by an application, the applicant shall maintain and report such data, records, and information (programmatic and financial) as the Attorney General may reasonably require.
 (2)A certification, made in a form acceptable to the Attorney General, that— (A)the programs funded by the grant meet all the requirements of this section;
 (B)all the information contained in the application is correct; and (C)the applicant will comply with all provisions of this section and all other applicable Federal laws.
 (c)Use of fundsThe eligible entity awarded a grant under this section shall use such amounts for the establishment and maintenance of a National Resource Center on Cybercrimes Against Individuals, which shall—
 (1)offer a comprehensive array of technical assistance and training resources to Federal, State, and local governmental agencies, community-based organizations, and other professionals and interested parties, related to cybercrimes against individuals, including programs and research related to victims;
 (2)maintain a resource library which shall collect, prepare, analyze, and disseminate information and statistics related to—
 (A)the incidence of cybercrimes against individuals; (B)the enforcement, and prosecution of laws relating to cybercrimes against individuals; and
 (C)the provision of supportive services and resources for victims of cybercrimes against individuals; and
 (3)conduct research related to— (A)the causes of cybercrimes against individuals;
 (B)the effect of cybercrimes against individuals on victims of such crimes; and (C)model solutions to prevent or deter cybercrimes against individuals or to enforce the laws relating to cybercrimes against individuals.
						(d)Duration of grant
 (1)In generalThe grant awarded under this section shall be awarded for a period of 5 years. (2)RenewalA grant under this section may be renewed for additional 5-year periods if the Attorney General determines that the funds made available to the recipient were used in a manner described in subsection (c), and if the recipient resubmits an application described in subsection (b) in such form, and at such time as the Attorney General may reasonably require.
 (e)SubgrantsThe eligible entity awarded a grant under this section may make subgrants to other nonprofit private organizations with relevant subject matter expertise in order to establish and maintain the National Resource Center on Cybercrimes Against Individuals in accordance with subsection (c).
 (f)Report to the secretaryOn the date that is 1 year after the date on which an eligible entity receives a grant under this section, and annually thereafter for the duration of the grant period, the entity shall submit to the Attorney General a report which contains—
 (1)a summary of the activities carried out under the grant program during the previous year; (2)an evaluation of the results of such activities; and
 (3)such other information as the Attorney General may reasonably require. (g)Report to congressNot later than November 1 of each even-numbered fiscal year, the Attorney General shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report that contains a compilation of the information contained in the report submitted under subsection (d).
 (h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $4,000,000 for each of fiscal years 2021 through 2025.
 (i)DefinitionsIn this section: (1)Cybercrimes against individualsThe term cybercrimes against individuals has the meaning given such term in section 1501(g).
 (2)Eligible EntityThe term eligible entity means a nonprofit private organization that focuses on cybercrimes against individuals and that— (A)provides documentation to the Attorney General demonstrating experience working directly on issues of cybercrimes against individuals; and
 (B)includes on the entity’s advisory board representatives who have a documented history of working directly on issues of cybercrimes against individuals and who are geographically and culturally diverse.
						1503.National strategy, classification, and reporting on cybercrime
 (a)DefinitionsIn this section: (1)ComputerThe term computer includes a computer network and any interactive electronic device.
 (2)Cybercrime against individualsThe term cybercrime against individuals means a Federal, State, Tribal, or local criminal offense that involves the use of a computer to cause personal harm to an individual, such as the use of a computer to harass, threaten, stalk, extort, coerce, cause fear, intimidate, without consent distribute intimate images of, or violate the privacy of, an individual, except that—
 (A)use of a computer need not be an element of the offense; and (B)the term does not include the use of a computer to cause harm to a commercial entity, government agency, or non-natural person.
 (b)National strategyThe Attorney General shall develop a national strategy to— (1)reduce the incidence of cybercrimes against individuals;
 (2)coordinate investigations of cybercrimes against individuals by Federal law enforcement agencies; and
 (3)increase the number of Federal prosecutions of cybercrimes against individuals. (c)Classification of cybercrimes against individuals for purposes of crime reportsIn accordance with the authority of the Attorney General under section 534 of title 28, United States Code, the Director of the Federal Bureau of Investigation shall—
 (1)design and create within the Uniform Crime Reports a category for offenses that constitute cybercrimes against individuals;
 (2)to the extent feasible, within the category established under paragraph (1), establish subcategories for each type of cybercrime against individuals that is an offense under Federal or State law;
 (3)classify the category established under paragraph (1) as a Part I crime in the Uniform Crime Reports; and
 (4)classify each type of cybercrime against individuals that is an offense under Federal or State law as a Group A offense for the purpose of the National Incident-Based Reporting System.
 (d)Annual summaryThe Attorney General shall publish an annual summary of the information reported in the Uniform Crime Reports and the National Incident-Based Reporting System relating to cybercrimes against individuals.